DETAILED ACTION
This Office action is in response to the Application filed on March 18, 2020, which claims priority to Japan Application No. 2019-049942, filed on March 18, 2019. An action on the merits follows. Claims 1-27 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 9-10; Par. [0039, 93-94, 102-104] describe a programmed computing device or computer, including for example software, hardware, or a combination of hardware and software capable of performing the described functionality.  
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “generates the second image data with a direction at a right angle or a substantially right angle” in Ln. 3-4. The term “a substantially right angle” in claim 8 is a broad term which renders the claim indefinite. The term “a substantially right angle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For examination purposes examiner has interpreted the claimed “generates the second image data with a direction at a right angle or a substantially right angle” in Ln. 3-4 of claim 8 as “generates the second image data with a direction at a right angle or substantially equal to a right angle”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-10, 12-22, 24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kopelman et al. (U.S. Patent Publication No. 2018/0168781 A1), hereafter referred to as Kopelman.

Regarding claim 1, Kopelman discloses an image processing apparatus (Figs. 1A and 30; Par. [0054-55]: FIG. 1A illustrates one embodiment of an AR system 100 for providing augmented reality enhancements to a dental practitioner… the AR system 100 includes a computing device 105, an AR display 150, an image capture device 160, and a data store 110… Computing device 105 may include a processing device, memory, secondary storage, one or more input devices (e.g., such as a keyboard, mouse… one or more output devices (e.g., a display, a printer, etc.), and/or other hardware components; Par. [0282]: FIG. 30 illustrates a diagrammatic representation of a machine in the example form of a computing device 3000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed… the computer device 3000 corresponds to computing devices 105 of FIG. 1) comprising: 
an acquisition unit that acquires three-dimensional data of dentition including a plurality of teeth in an oral cavity; 

an output unit that outputs to outside, the image data generated by the generator (Par. [0042-52]: methods and apparatuses for providing augmented reality (AR) enhancements to dentists, orthodontists, dental hygienists, or other dental practitioners. Also described is an intraoral scanner that includes an AR display. An AR system (also referred to herein as an AR device) may provide real-time information to a dental practitioner based on an analysis of the mouth and/or dental arch of a patient as viewed through an AR display. For example, the AR system may provide information about a dental arch based on images captured of the patient by the AR system… the AR system may analyze an image or stream of images of a patient's oral cavity and dental arch and determine an area of interest present in the image data… The areas of interest may be determined based on processing an image of a dental arch or tooth taken by the AR system using one or more dental condition profiles in a data store… the AR system may analyze an image of a tooth, multiple teeth, or a dental arch using dental condition profiles generated using machine learning techniques and training data of previous images of teeth… After the AR system determines one or more areas of interest, the AR display may then display real world data to a dental practitioner along with a visual overlay highlighting the areas of interest to the dental practitioner… the AR system may also enhance a live view of the patient, such as by providing light enhancements that improve viewing of the patient or providing a zoomed in image of a portion of a patient's mouth… the AR system may superimpose an occlusion map onto the patient's teeth in a display of the AR system. The AR system may also update a superimposed occlusion map if it changes while a dental practitioner is performing a dental procedure. An AR system may also provide feedback based on other information or analysis performed on images or other data received about a patient… an intraoral scanner uses an AR display as a primary or secondary display for controlling an intraoral scanning procedure. The AR display may be worn by a dental practitioner that uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch. The AR display may provide a two -dimensional (2-D) or three-dimensional (3-D) menu of options for controlling the intraoral scan procedure. Additionally, the AR display may be used to provide a zoomed in view of a region of the dental arch being scanned. Additionally, the AR display may be used to provide a virtual overlay of a virtual 3-D model of the dental arch based on images generated by the intraoral scanner during an intraoral scan procedure… During an intraoral scan procedure (also referred to as a scan session), a user (e.g., a dental practitioner) of an intraoral scanner may generate multiple different images (also referred to as scans or medical images) of a dental site, model of a dental site, or other object. The images may be discrete images (e.g., point-and-shoot images) or frames from a video (e.g., a continuous scan)… An AR system is a device that enables a live direct or indirect view of a physical, real-world environment and that augments the view of the physical real-world environment by computer generated sensory input such as sound, video, or graphics. An AR system may include an AR display that includes glasses or other lenses that have one or more cameras attached to capture images of a patient. The AR display may also have a projector that projects images onto the glasses or lenses to provide a visual overlay to a dental practitioner. The visual overlay is superimposed over the real world image that the dental practitioner sees through the glasses or lenses. Some embodiments herein are described with reference to an AR display that is worn by a dental practitioner, such as AR glasses, AR goggles, or an AR headset. While some embodiments described herein are discussed with reference to a worn AR display, it should be understood that embodiments also apply to AR system that use other types of displays. For example, embodiments may apply to a computing device having a screen showing live images captured of a patient and overlay information to enhance the experience of the dental practitioner viewing the screen; Par. [0057-66]: AR display 150 may include lenses through which a wearer (e.g., a dental practitioner) may see a physical, real-world environment (e.g., a patient's oral cavity) and a projector for projecting visual elements onto the lenses… The AR display 150 may therefore overlay information for a dental practitioner onto the lenses in a position in the field of view of the practitioner that corresponds to a location of an identified area of interest… The AR display 150 may also use images provided from image capture device 160 to determine where to display information to the dental practitioner… As a dental practitioner wearing the AR display 150 views a patient, image capture device 160 may generate a stream of images that show the patient from the dental practitioner's point of view. The image capture device may be or include a charge-coupled device (CCD) sensor and/or a complementary metal-oxide semiconductor (CMOS) sensor. The image capture device 160 may provide images or video to the computing device 105 for processing. For example, the image capture device 160 may provide images to the computing device 105 that the computing device analyzes to determine areas of interest on a dental arch or otherwise in an oral cavity viewed by a dental practitioner… the images captured by image capture device 160 may be stored in data store 110… The image capture device 160 may transmit the discrete images or video to the computing device 105. Computing device 105 may store the image data 135 in data store 110… the image capture device 160 provides two-dimensional data… the image capture device 160 may provide three-dimensional data or stereoscopic image data that may be processed to produce three-dimensional data… the computing device 105 may use the stereoscopic image data to identify a three dimensional location of a tooth in the field of view of the image capture device 160… AR processing module 108 includes one or more area of interest (AOI) identifying modules 115, an AR display module 118, and a treatment control module 120. Alternatively, the operations of one or more of the AOI identifying modules 115, AR display module 118, and/or treatment control module 125 may be combined into a single module and/or divided into multiple modules… AOI identifying modules 115 are responsible for identifying areas of interest (AOIs) from image data 135 received from image capture device 160. The image data may be images of a patient's oral cavity viewed by a dental practitioner wearing the AR display 150. The AOI identifying modules 115 may also identify AOIs from reference data 138, which may include patient history, virtual 3D models generated from intraoral scan data, or other patient data… AR display module 118 is responsible for determining how to present and/or call out the identified areas of interest on the AR display 150. AR display module 118 may provide indications or indicators highlighting identified AOIs… For instance, the AR display module 118 may determine from the position of the AOI in the image data 135 a corresponding position to project an indicator or indication on the AR display 150; Par. [0072-75]: the AR system 100 includes an intraoral scanner 180. The computing device 105 may be a computing device connected to the intraoral scanner 180 that includes an intraoral scan application 109 for controlling an intraoral scan procedure. The AR display 150 may be an AR display for the intraoral scanner 180… the intraoral scanner 180 includes an image sensor, a communication module and one or more inputs (e.g., buttons, a touch sensor, switches, sliders, etc.). The image sensor generates intraoral images of a patient and the communication module transmits those intraoral images to computing device 105. The computing device may then display the intraoral images or a representation of the dental arch of the patient generated from the intraoral images (e.g., a virtual 3D model of a dental site of the patient) via a visual overlay sent to the AR display 150. A user may then use the one or more inputs from the intraoral scanner, motion gestures, or other inputs to manipulate the intraoral images or the representation (e.g., virtual 3-D model) generated from the intraoral images. The intraoral images or virtual 3-D model may be shown in the AR display as they are manipulated… Intraoral scanner 180 may include a probe (e.g., a hand held probe) for optically capturing three dimensional structures… The intraoral scanner 180 may be used to perform an intraoral scan of a patient's oral cavity. Intraoral scan application 109 running on computing device 105 may communicate with intraoral scanner 180 to effectuate the intraoral scan. A result of the intraoral scan may be a sequence of intraoral images that have been discretely generated (e.g., by pressing on a "generate image" button of the scanner for each image). Alternatively, a result of the intraoral scan may be one or more videos of the patient's oral cavity; Par. [0101-107]: the AOI identifying modules 115 additionally include a prior data comparator 180. The prior data comparator 180 may identify one or more areas of interest by comparing image data 162 to prior image data included in previous patient data 188. Patient data 188 may include past data regarding the patient (e.g., medical records), previous or current scanned images or models of the patient, current or past X-rays, 2D intraoral images, 3D intraoral images, virtual 2D models, virtual 3D models… determine a point match between images… A local search for a matching point feature in a corresponding surface patch of another image is carried out by computing features at points sampled in a region surrounding the parametrically similar point. Once corresponding point sets are determined between surface patches of the two images, determination of the transformation between the two sets of corresponding points in two coordinate frames can be solved. Essentially, an image registration algorithm may compute a transformation between two images that will minimize the distances between points on one surface, and the closest points to them found in the interpolated region on the other image surface can be used as a reference. The transformation may include rotations and/or translational movement in up to six degrees of freedom (e.g., rotations about one to three axes and translations within one to three planes). Additionally, the transformation may include changes in image size (e.g., zooming in or out) for one or both of the images. A result of the image registration may be a transformation matrix that indicates the rotations, translations and/or size changes that will cause the one image to correspond to the other image…. the transformation matrix is applied to the prior image data to cause the prior image data to correlate with the current image data 162… the previous image data to which the current image data 162 is registered comprises a three dimensional model of a patient's dental arch and/or jaw. The three dimensional model may have been generated at a previous time based on an intraoral scan of the patient's upper and/or lower dental arches. The three dimensional model may include the upper and lower dental arches, and may reflect articulation of a patient's jaw and tooth contact points between the upper and lower dental arch. To register the image data 162 to the three dimensional model, prior data comparator 180 may digitally construct multiple images of the three dimensional model from different perspectives…The perspective used to generate the registered digitally constructed image to the image data 162 is known, and so the three dimensional model may be registered to the image data 162… Once the prior image data has been registered to the current image data 162 and transformed to match the current image data 162 as closely as possible, the transformed previous image data (or a portion thereof) may be used to generate visual overlay 164. Accordingly, a patient's historical dentition as represented in the previous image data may be adjusted to a current view point of a dental practitioner wearing an AR display, and the visual overlay showing the patient's historical dentition may be superimposed over the current view of the dental practitioner… prior data comparator 180 may invoke dental arch/oral cavity identifier 166 and/or dental arch segmenter 172 to identify a dental arch, individual teeth, a gum line, gums, etc. in the current image data 162 and previous image data; Par. [0147-153]: an intraoral scanner is used as an additional source of image data 163 during an intraoral procedure. The intraoral scanner may be positioned in the patient's oral cavity and pointed toward an area on the dental arch where a dental procedure is being performed. For example, the intraoral scanner may be positioned so as to take images of a tooth that is being drilled or ground… The image data from the intraoral scanner 163 may be received by AR processing module. AOI identifying modules 108 may then identify areas of interest from the image data 163 in addition to identifying areas of interest in image data 162. Additionally, tool identifier/controller 170 may identify a dental tool from the image data 163 and/or determine additional information about the dental tool from the image data 163 than can be determined from image data 162. AR display module 118 may generate a zoomed in view of the dental procedure based on the image data 163 received from the intraoral scanner… AR display module 118 may then generate a visual overlay 164 that includes the zoomed in view of the dental procedure from the image data 163. The visual overlay 164 may place the zoomed in view on the AR display at the region of the dental practitioner's field of view that is outside of the oral cavity and dental arch. Accordingly, the dental practitioner may alternate between focusing on his real-world physical view of the patient's oral cavity and the zoomed in view of the dental procedure as appropriate during the dental procedure to improve his or her accuracy at performing the dental procedure… processing logic determines a position of an area of interest on the dental arch based on the comparison. The area of interest may be an area of the identified differences or an area of a tooth or gum for which the difference was identified… processing logic generates a visual overlay comprising an indication of the area of interest… The AOI in the visual overlay is superimposed on the display over a view of the dental arch at the position of the area of interest… method 300 of registering image data from an image capture device of augmented reality device to a three dimensional model, in accordance with an embodiment… At block 310 of method 300, processing logic determines that previous image data comprises a three-dimensional (3-D) model of a dental arch. At block 320, processing logic generates a plurality of perspective view images of the 3-D model. At block 330, processing logic compares the image of the dental arch to the plurality of perspective view images to identify a perspective view image for which the model in the perspective view image most closely matches the dental arch in the image. The image data may then be registered to the 3-D model using the identified perspective view image; an acquisition unit that acquires three-dimensional data of dentition including a plurality of teeth in an oral cavity (e.g. system includes a computing device within which a set of instructions is executed for causing the machine to: acquire 
a generator that generates image data of a plurality of images different in point of view toward the dentition based on the three-dimensional data acquired by the acquisition unit (e.g. system digitally constructs (i.e. generates, creates, etc.) multiple images of the three dimensional data from different perspectives (i.e. generate image data of a plurality of images different in point of view), including three dimensional data generated based on an intraoral scan of the patient's upper and/or lower dental arches, by using an intraoral scanner positioned in the patient's oral cavity and pointed toward an area on the dental arch where a dental procedure is being performed (i.e. a plurality of images different in point of view toward the dentition based on the three-dimensional data acquired), including positioning the intraoral scanner to take images of a tooth, as indicated above, for example); and 
an output unit that outputs to outside, the image data generated by the generator (e.g. outputs to outside (i.e. outputs, displays, presents, etc.) the image data generated by the system, including three dimensional data generated based on an intraoral scan of the patient, by using augmented reality (AR) display 150, including an AR display for the intraoral scanner 180, which includes an image sensor, and the image sensor generates intraoral images of a patient and transmits those intraoral images to 

Regarding claim 2, claim 1 is incorporated and Kopelman discloses the apparatus, wherein the output unit outputs the image data to a display (e.g. output the image data generated by the generator, including three dimensional data generated based on an intraoral scan of the patient, by using augmented reality (AR) display 150, including an AR display for the intraoral scanner 180, which includes an image sensor, and the image sensor generates intraoral images of a patient and transmits those intraoral images to computing device 105, which then displays the intraoral images or a representation of the dental arch of the patient generated from the intraoral images, such as a virtual 3D model of a dental site of the patient, by using one or more output devices, such a display, as indicated above), for example), and the generator generates as the image data of the plurality of images, first image data representing the dentition in a first point-of-view direction and second image data representing the dentition in a second point-of-view direction different from the first point-of-view direction, and adjusts the first image data and the second image data such that a first image based on the first image data and a second image based on the second image data correspond to each other positional relation on the display (Par. [0058-78]: the AR display 150 views a patient, image capture device 160 may generate a stream of images that show the patient from the dental practitioner's point of view… The image capture device 160 may provide images or video to the computing device 105 for processing. For example, the image capture device 160 may provide images to the computing device 105 that the computing device analyzes to determine areas of interest on a dental arch or otherwise in an oral cavity viewed by a dental practitioner… AOI identifying modules 115 are responsible for identifying areas of interest (AOIs) from image data 135 received from image capture device 160. The image data may be images of a patient's oral cavity viewed by a dental practitioner… intraoral scan application 109 may provide a user interface that is shown in the AR display, where the user interface enables the dental practitioner to interact with intraoral scan application 109 through manipulation of graphical elements such as graphical icons and visual indicators such as buttons, menus, and so on while the dental practitioner remains focused on a patient (e.g., without looking away from the patient to a computer monitor). Intraoral scan application 109 may include a number of modes, such as a planning mode, a scan mode, an image processing mode, and a delivery mode. The intraoral scan application 109 may display different graphical elements via the AR display 150 for each of the various modes… Navigation or control of the user interface of the intraoral scan application 109 may be performed via user input. The user input may be performed through various devices, such as a touch sensor on the intraoral scanner 180, gesture inputs detectable by the intraoral scanner 180, additional input mechanisms on the intraoral scanner 180, and so on. Navigation of the user interface may involve, for example, navigating between various modules or modes, navigating between various segments, controlling the viewing of the 3D rendering, or any other user interface navigation; Par. [0080-86]: intraoral scan application 109 may enter a scan mode… The scan mode allows the dental practitioner to capture images and/or video (e.g., for lower arch segment, upper arch segment, bite segment, and/or preparation tooth segments). The images and/or video may be used to generate a virtual 3D model of a dental site. While in the scan mode, intraoral scan application 109 may register and stitch together intraoral images from the intraoral scanner 180 and generate a partial virtual 3-D model of a portion of a dental arch that has been scanned thus far. Intraoral scan application 109 may interface with AR display module 118 to cause AR display module 118 to then generate a virtual overlay that includes the partial virtual 3-D model of the portion of the dental arch. AR display module 118 may determine an appropriate region in a dental practitioner's field of view to project the partial virtual 3-D model… During the scan mode, intraoral scan application 109 may provide the partial virtual 3-D model to one or more of the AOI identifying modules 115. The AOI identifying modules 115 may determine portions of the dental arch that have been scanned. The AOI identifying modules 115 may then determine what areas in image data 135 received from the image capture device 160 associated with the AR display 150 correspond to the already scanned portions of the dental arch… Once an intraoral scan is complete, intraoral scan application 109 may enter an image processing mode. While in the image processing mode, the intraoral scan application 109 may process the intraoral scan data from the one or more scans of the various segments to generate a virtual 3D model of a scanned dental site… intraoral scan application 109 performs image registration for each pair of adjacent or overlapping intraoral images (e.g., each successive frame of an intraoral video). Image registration algorithms are carried out to register two adjacent intraoral images, which essentially involves determination of the transformations which align one image with the other. Image registration may involve identifying multiple points in each image (e.g., point clouds) of an image pair, surface fitting to the points of each image, and using local searches around points to match points of the two adjacent images. Intraoral scan application 109 may repeat image registration for all adjacent image pairs of a sequence of intraoral images to obtain a transformation between each pair of images, to register each image with the previous one. Intraoral scan application 109 then integrates all images into a single virtual 3D model of the dental arch (or portion of the dental arch) by applying the appropriate determined transformations to each of the images. Each transformation may include rotations about one to three axes and translations within one to three planes… The image processing mode allows the dental practitioner to view the scans in detail at various angles by rotating, moving, zooming in or out, etc. of the virtual 3D model… AR processing module 108 may receive the image data 162, process the image data, and output the visual overlay 164 to the AR display in real time or near-real time so that the visual overlay corresponds to the scene that the dental practitioner is currently viewing through the AR display. The AR processing module 108 may receive a stream of image data 162 from the image capture device 160 and may output a stream of the visual overlay 164 that corresponds to the incoming stream of image data 162. Thus the visual overlay 164 may be continually updated in real time or near-real time to maintain correspondence to the scene as viewed by the dental practitioner as a patient moves, the dental practitioner moves, or the scene otherwise changes; Par. [0239-242]: processing logic receives image data of a dental arch from an image capture device of an augmented reality display. At block 2320, processing logic receives a plurality of intraoral images from an intraoral scanner scanning the dental arch… At block 2330, processing logic registers the intraoral images together and stitches the intraoral images together based on the registration… processing logic performs image registration for each pair of adjacent or overlapping intraoral images (e.g., each successive frame of an intraoral video). Image registration algorithms are carried out to register two adjacent intraoral images, which essentially involves determination of the transformations which align one image with the other. Image registration may involve identifying multiple points in each image (e.g., point clouds) of an image pair, surface fitting to the points of each image, and using local searches around points to match points of the two adjacent images… Once corresponding point sets are determined between surface patches of the two images, determination of the transformation between the two sets of corresponding points in two coordinate frames can be solved. Essentially, an image registration algorithm may compute a transformation between two adjacent images that will minimize the distances between points on one surface, and the closest points to them found in the interpolated region on the other image surface used as a reference… Processing logic may repeat image registration for all adjacent image pairs of a sequence of intraoral images to obtain a transformation between each pair of images, to register each image with the previous one. At block 2335, processing logic then integrates all images into a single virtual 3D model of the dental arch being scanned by applying the appropriate determined transformations to each of the images. Each transformation may include rotations about one to three axes and translations within one to three planes; and the generator generates as the image data of the plurality of images, first image data representing the dentition in a first point-of-view direction (i.e. perspective, viewpoint, etc.) and second image data representing the dentition in a second point-of-view direction different from the first point-of-view direction (e.g. result of the intraoral scan, including acquired three dimensional data based on an intraoral (i.e. oral cavity, inside mouth, etc.) scan of a patient's upper and/or lower dental arches, including a sequence/series of intraoral images (i.e. first, second… Nth image data) that have been generated, and further including digitally constructing multiple images of the three dimensional model data from different perspectives (i.e. first, second… Nth image data representing the dentition in a first, second… Nth point-of-view direction), respectively, as indicated above, for example), and adjusts (i.e. aligns, register, transforms, etc.) the first image data and the second image data such that a first image based on the first image data and a second image based on the second image data correspond to each other positional relation on the display (e.g. output the image data generated, including displaying intraoral images or a representation of the dental arch of the patient generated from the intraoral images, such as a virtual 3D model of a dental site of the patient, by using one or more output devices, such a display, including processing logic which performs image registration for th image data such that a first, second… Nth image, each based on first, second… Nth image data, respectively, correspond to each other positional relation on the display), as indicated above), for example).

Regarding claim 3, claim 2 is incorporated and Kopelman discloses the apparatus, wherein the generator adjusts the first image data and the second image data such that any one of an X coordinate position and a Y coordinate position in a display area of the display is identical or substantially identical (Par. [0058-78]: the AR display 150 views a patient, image capture device 160 may generate a stream of images that show the patient from the dental practitioner's point of view… The image capture device 160 may provide images or video to the computing device 105 for processing. For example, the image capture device 160 may provide images to the computing device 105 that the computing device analyzes to determine areas of interest on a dental arch or otherwise in an oral cavity viewed by a dental practitioner… AOI identifying modules 115 are responsible for identifying areas of interest (AOIs) from image data 135 received from image capture device 160. The image data may be images of a patient's oral cavity viewed by a dental practitioner… intraoral scan application 109 may provide a user interface that is shown in the AR display, where the user interface enables the dental practitioner to interact with intraoral scan application 109 through manipulation of graphical elements such as graphical icons and visual indicators such as buttons, menus, and so on while the dental practitioner remains focused on a patient (e.g., without looking away from the patient to a computer monitor). Intraoral scan application 109 may include a number of modes, such as a planning mode, a scan mode, an image processing mode, and a delivery mode. The intraoral scan application 109 may display different graphical elements via the AR display 150 for each of the various modes… Navigation or control of the user interface of the intraoral scan application 109 may be performed via user input. The user input may be performed through various devices, such as a touch sensor on the intraoral scanner 180, gesture inputs detectable by the intraoral scanner 180, additional input mechanisms on the intraoral scanner 180, and so on. Navigation of the user interface may involve, for example, navigating between various modules or modes, navigating between various segments, controlling the viewing of the 3D rendering, or any other user interface navigation; Par. [0080-86]: intraoral scan application 109 may enter a scan mode… The scan mode allows the dental practitioner to capture images and/or video (e.g., for lower arch segment, upper arch segment, bite segment, and/or preparation tooth segments). The images and/or video may be used to generate a virtual 3D model of a dental site. While in the scan mode, intraoral scan application 109 may register and stitch together intraoral images from the intraoral scanner 180 and generate a partial virtual 3-D model of a portion of a dental arch that has been scanned thus far. Intraoral scan application 109 may interface with AR display module 118 to cause AR display module 118 to then generate a virtual overlay that includes the partial virtual 3-D model of the portion of the dental arch. AR display module 118 may determine an appropriate region in a dental practitioner's field of view to project the partial virtual 3-D model… During the scan mode, intraoral scan application 109 may provide the partial virtual 3-D model to one or more of the AOI identifying modules 115. The AOI identifying modules 115 may determine portions of the dental arch that have been scanned. The AOI identifying modules 115 may then determine what areas in image data 135 received from the image capture device 160 associated with the AR display 150 correspond to the already scanned portions of the dental arch… Once an intraoral scan is complete, intraoral scan application 109 may enter an image processing mode. While in the image processing mode, the intraoral scan application 109 may process the intraoral scan data from the one or more scans of the various segments to generate a virtual 3D model of a scanned dental site… intraoral scan application 109 performs image registration for each pair of adjacent or overlapping intraoral images (e.g., each successive frame of an intraoral video). Image registration algorithms are carried out to register two adjacent intraoral images, which essentially involves determination of the transformations which align one image with the other. Image registration may involve identifying multiple points in each image (e.g., point clouds) of an image pair, surface fitting to the points of each image, and using local searches around points to match points of the two adjacent images. Intraoral scan application 109 may repeat image registration for all adjacent image pairs of a sequence of intraoral images to obtain a transformation between each pair of images, to register each image with the previous one. Intraoral scan application 109 then integrates all images into a single virtual 3D model of the dental arch (or portion of the dental arch) by applying the appropriate determined transformations to each of the images. Each transformation may include rotations about one to three axes and translations within one to three planes… The image processing mode allows the dental practitioner to view the scans in detail at various angles by rotating, moving, zooming in or out, etc. of the virtual 3D model… AR processing module 108 may receive the image data 162, process the image data, and output the visual overlay 164 to the AR display in real time or near-real time so that the visual overlay corresponds to the scene that the dental practitioner is currently viewing through the AR display. The AR processing module 108 may receive a stream of image data 162 from the image capture device 160 and may output a stream of the visual overlay 164 that corresponds to the incoming stream of image data 162. Thus the visual overlay 164 may be continually updated in real time or near-real time to maintain correspondence to the scene as viewed by the dental practitioner as a patient moves, the dental practitioner moves, or the scene otherwise changes; processing logic receives image data of a dental arch from an image capture device of an augmented reality display. At block 2320, processing logic receives a plurality of intraoral images from an intraoral scanner scanning the dental arch… At block 2330, processing logic registers the intraoral images together and stitches the intraoral images together based on the registration… processing logic performs image registration for each pair of adjacent or overlapping intraoral images (e.g., each successive frame of an intraoral video). Image registration algorithms are carried out to register two adjacent intraoral images, which essentially involves determination of the transformations which align one image with the other. Image registration may involve identifying multiple points in each image (e.g., point clouds) of an image pair, surface fitting to the points of each image, and using local searches around points to match points of the two adjacent images… Once corresponding point sets are determined between surface patches of the two images, determination of the transformation between the two sets of corresponding points in two coordinate frames can be solved. Essentially, an image registration algorithm may compute a transformation between two adjacent images that will minimize the distances between points on one surface, and the closest points to them found in the interpolated region on the other image surface used as a reference… Processing logic may repeat image registration for all adjacent image pairs of a sequence of intraoral images to obtain a transformation between each pair of images, to register each image with the previous one. At block 2335, processing logic then integrates all images into a single virtual 3D model of the dental arch being scanned by applying the appropriate determined transformations to each of the images. Each transformation may include rotations about one to three axes and translations within one to three planes; wherein the generator adjusts the first image data and the second image data such that any one of an X coordinate position and a Y coordinate position in a display area of the display is identical or substantially identical (e.g. output the image data generated, including displaying intraoral images or a representation of the dental arch of the patient generated from the intraoral images, such as a virtual 3D model of a dental site of the patient, by using one or more output devices, such a display, including processing logic which performs image registration for each pair of adjacent or overlapping intraoral images, such as each successive/sequential frame of an intraoral video, for example, in order to register two adjacent intraoral images, by determination of the transformations (i.e. adjustments) which align one image with the other, in which image registration includes identifying multiple points (i.e. positions, locations, coordinates, etc.) in each image (i.e. an X coordinate position and a Y coordinate position), such as point clouds of an image pair, surface fitting to the points of each image, and using local searches around points to match points of the two adjacent images, and once corresponding point sets are determined between surface patches of the two images, determination of the transformation (i.e. adjustment) between the two sets of corresponding points in two coordinate frames can be solved (i.e. adjust the first image data and the second image data such that any one of an X coordinate position and a Y coordinate position in a display area of the display is identical or substantially identical), as indicated above), for example).

Regarding claim 4, claim 2 is incorporated and Kopelman discloses the apparatus, wherein the generator generates the second image data that represents only a region in the first image near a position designated by a user (Par. [0048-50]: an intraoral scanner uses an AR display as a primary or secondary display for controlling an intraoral scanning procedure… a dental practitioner that uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch. The AR display may provide a two -dimensional (2-D) or three-dimensional (3-D) menu of options for controlling the intraoral scan procedure. Additionally, the AR display may be used to provide a zoomed in view of a region of the dental arch being scanned… During an intraoral scan procedure (also referred to as a scan session), a user (e.g., a dental practitioner) of an intraoral scanner may generate multiple different images (also referred to as scans or medical images) of a dental site, model of a dental site, or other object. The images may be discrete images (e.g., point-and-shoot images) or frames from a video (e.g., a continuous scan)… enable a user to perform operations (such as to control or navigate a user interface and/or to manipulate intraoral images or a representation generated from intraoral images) while still engaged with a patient that in previous systems could only be performed by disengaging from the patient and interacting with a computing device running an intraoral scan application; Par. [0080]: intraoral scan application 109 may enter a scan mode. A user may transition from the planning mode to the scan mode by navigating a menu displayed in the AR display 150. The scan mode allows the dental practitioner to capture images and/or video (e.g., for lower arch segment, upper arch segment, bite segment, and/or preparation tooth segments). The images and/or video may be used to generate a virtual 3D model of a dental site. While in the scan mode, intraoral scan application 109 may register and stitch together intraoral images from the intraoral scanner 180 and generate a partial virtual 3-D model of a portion of a dental arch that has been scanned thus far. Intraoral scan application 109 may interface with AR display module 118 to cause AR display module 118 to then generate a virtual overlay that includes the partial virtual 3-D model of the portion of the dental arch. AR display module 118 may determine an appropriate region in a dental practitioner's field of view to project the partial virtual 3-D model, and may generate a virtual overlay with the partial virtual 3-D model at the determined region. This virtual overlay 118 may then be sent to AR display 150, and the dental practitioner 150 may see the progress of the intraoral scan during the scan; Par. [0244-245]: dental practitioner may interact with the virtual 3-D model using controls on the intraoral scanner (e.g., a touch interface on the intraoral scanner) or other input mechanisms such as motion controls. For example, the dental practitioner may wear haptic gloves, use a haptic wand, or use another haptic device. The user may "touch" the virtual 3-D model with the haptic device, which may cause a force feedback when the user "touches" the 3-D model. The user may interact with the virtual 3-D model to rotate the virtual 3-D model, zoom in or out on the virtual 3-D model, reposition the virtual 3-D model in the dental practitioner's field of view, and so forth. Based on the user input, processing logic may generate a new virtual overlay showing the virtual 3-D model with the new orientation, new zoom setting, new position in the dental practitioner's field of view… any time the dental practitioner may refer to the virtual 3-D model in his field of view to determine whether there are any issues that need to be addressed, whether there are any regions that should be rescanned or that have not been scanned, and so on; the generator generates the second image data that represents only a region (i.e. area, portion, section, etc.) in the first image near a position designated by a user (e.g. output the image data generated, including displaying intraoral images or a representation of the dental arch of the patient generated from the intraoral images, such as a virtual 3D model of a dental site of the patient, including a dental practitioner (i.e. a user, operator, etc.) that uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch (i.e. a region in the first (i.e. previous, initial, etc.) image near a position designated by a user), including using the AR display to provide a zoomed in view of a region of the dental arch being scanned by the dental practitioner during an intraoral scan procedure (i.e. generates the second (i.e. next, consecutive, sequential, etc.) image data that represents only a region in the first image near a position designated by a user), as indicated above), for example).

Regarding claim 5, claim 2 is incorporated and Kopelman discloses the apparatus, wherein when the image data includes image data of at least one of a molar and a canine tooth, the first image is an image from a point of view toward an occlusal surface and the second image is an image from a point of view toward a side surface (Par. [0048-50]: an intraoral scanner uses an AR display as a primary or secondary display for controlling an intraoral scanning procedure… a dental practitioner that uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch. The AR display may provide a two -dimensional (2-D) or three-dimensional (3-D) menu of options for controlling the intraoral scan procedure. Additionally, the AR display may be used to provide a zoomed in view of a region of the dental arch being scanned… During an intraoral scan procedure (also referred to as a scan session), a user (e.g., a dental practitioner) of an intraoral scanner may generate multiple different images (also referred to as scans or medical images) of a dental site, model of a dental site, or other object. The images may be discrete images (e.g., point-and-shoot images) or frames from a video (e.g., a continuous scan)… enable a user to perform operations (such as to control or navigate a user interface and/or to manipulate intraoral images or a representation generated from intraoral images) while still engaged with a patient that in previous systems could only be performed by disengaging from the patient and interacting with a computing device running an intraoral scan application; Par. [0105-113]: three dimensional model may have been generated at a previous time based on an intraoral scan of the patient's upper and/or lower dental arches. The three dimensional model may include the upper and lower dental arches, and may reflect articulation of a patient's jaw and tooth contact points between the upper and lower dental arch… jaw model determiner 181 may determine a left profile view with the patient's mouth closed, a left profile view with the patient's mouth open, a right profile view with the patient's mouth closed, a right profile view with the patient's mouth open… generate an articulation model for the patient's jaw that defines motion vectors for the jaw. Alternatively or additionally, jaw model determiner 181 may generate another model of the jaw, such as a cephalographic model of the jaw and patient's head. The articulation model may be used along with a 3-D model of the patient's upper and lower arches to identify functioning contacts and interfering contacts between teeth in the upper arch and teeth in the lower arch. The articulation model may be used to track the movement of the jaw on vectors defined by the articulation model. Contacts between the teeth of the upper arch and the teeth of the lower arch may be determined for different types of jaw motion such as shear movements, up and down movements, etc. These contact points may be used to generate an occlusion map of the upper dental arch and lower dental arch; Par. [0140-147]: Occlusion refers to the contact between teeth. More particularly, occlusion is the relationship between the maxillary (upper) teeth and the mandibular (lower) teeth… an intraoral scanner is used as an additional source of image data 163 during an intraoral procedure. The intraoral scanner may be positioned in the patient's oral cavity and pointed toward an area on the dental arch where a dental procedure is being performed. For example, the intraoral scanner may be positioned so as to take images of a tooth that is being drilled or ground; Par. [0271-272]: processing logic generates an occlusion map for the patient based on the one or more jaw models and/or based on a virtual 3-D model of an upper and lower arch of the patient generated from an intraoral scan of the upper and lower arches… The occlusion plane is defined as the horizontal plane through the tips of the buccal cusps of the premolars or the tips of the mesiobuccal cusps of the first molars and first premolars… the occlusion plane is used as a reference plane for defining an X-Y-Z grid system used to generate the occlusion map. Cross-sections that are normal to the occlusion plane and that go through a point on an upper tooth and a point on an opposite lower tooth may be used to determine distances between surfaces of the upper and lower teeth at various areas; wherein when the image data includes image data of at least one of a molar and a canine tooth, the first image is an image from a point of view toward an occlusal surface and the second image is an image from a point of view toward a side surface (e.g. digitally construct (i.e. generate, create, etc.) multiple images of the three dimensional data from different perspectives (i.e. different point of views), including three dimensional data generated based on an intraoral scan of the patient's upper and/or lower dental arches, by using an intraoral scanner positioned in the patient's oral cavity and pointed toward an area on the dental arch where a dental procedure is being performed, including an occlusion plane (i.e. the first image is an image from a point of view toward an occlusal surface), which is defined as the horizontal plane through the tips of the buccal cusps (i.e. an occlusal surface) of the premolars, or the tips of the mesiobuccal cusps (i.e. the second image is an image from a point of view toward a side surface) of the first molars and first premolars (i.e. the image data includes image data of at least one of a molar), and the occlusion plane is used as a reference plane for defining an X-Y-Z grid system used to generate an occlusion map, as indicated above), for example).

claim 7, claim 2 is incorporated and Kopelman discloses the apparatus, wherein the generator generates point-of-view data that represents a point of view of the second image with respect to the first image (Par. [0080-86]: intraoral scan application 109 may enter a scan mode… The scan mode allows the dental practitioner to capture images and/or video (e.g., for lower arch segment, upper arch segment, bite segment, and/or preparation tooth segments). The images and/or video may be used to generate a virtual 3D model of a dental site. While in the scan mode, intraoral scan application 109 may register and stitch together intraoral images from the intraoral scanner 180 and generate a partial virtual 3-D model of a portion of a dental arch that has been scanned thus far. Intraoral scan application 109 may interface with AR display module 118 to cause AR display module 118 to then generate a virtual overlay that includes the partial virtual 3-D model of the portion of the dental arch. AR display module 118 may determine an appropriate region in a dental practitioner's field of view to project the partial virtual 3-D model… During the scan mode, intraoral scan application 109 may provide the partial virtual 3-D model to one or more of the AOI identifying modules 115. The AOI identifying modules 115 may determine portions of the dental arch that have been scanned. The AOI identifying modules 115 may then determine what areas in image data 135 received from the image capture device 160 associated with the AR display 150 correspond to the already scanned portions of the dental arch… Once an intraoral scan is complete, intraoral scan application 109 may enter an image processing mode. While in the image processing mode, the intraoral scan application 109 may process the intraoral scan data from the one or more scans of the various segments to generate a virtual 3D model of a scanned dental site… intraoral scan application 109 performs image registration for each pair of adjacent or overlapping intraoral images (e.g., each successive frame of an intraoral video). Image registration algorithms are carried out to register two adjacent intraoral images, which essentially involves determination of the transformations which align one image with the other. Image registration may involve identifying multiple points in each image (e.g., point clouds) of an image pair, surface fitting to the points of each image, and using local searches around points to match points of the two adjacent images. Intraoral scan application 109 may repeat image registration for all adjacent image pairs of a sequence of intraoral images to obtain a transformation between each pair of images, to register each image with the previous one. Intraoral scan application 109 then integrates all images into a single virtual 3D model of the dental arch (or portion of the dental arch) by applying the appropriate determined transformations to each of the images. Each transformation may include rotations about one to three axes and translations within one to three planes… The image processing mode allows the dental practitioner to view the scans in detail at various angles by rotating, moving, zooming in or out, etc. of the virtual 3D model… AR processing module 108 may receive the image data 162, process the image data, and output the visual overlay 164 to the AR display in real time or near-real time so that the visual overlay corresponds to the scene that the dental practitioner is currently viewing through the AR display. The AR processing module 108 may receive a stream of image data 162 from the image capture device 160 and may output a stream of the visual overlay 164 that corresponds to the incoming stream of image data 162. Thus the visual overlay 164 may be continually updated in real time or near-real time to maintain correspondence to the scene as viewed by the dental practitioner as a patient moves, the dental practitioner moves, or the scene otherwise changes; Par. [0239-242]: processing logic receives image data of a dental arch from an image capture device of an augmented reality display. At block 2320, processing logic receives a plurality of intraoral images from an intraoral scanner scanning the dental arch… At block 2330, processing logic registers the intraoral images together and stitches the intraoral images together based on the registration… processing logic performs image registration for each pair of adjacent or overlapping intraoral images (e.g., each successive frame of an intraoral video). Image registration algorithms are carried out to register two adjacent intraoral images, which essentially involves determination of the transformations which align one image with the other. Image registration may involve identifying multiple points in each image (e.g., point clouds) of an image pair, surface fitting to the points of each image, and using local searches around points to match points of the two adjacent images… Once corresponding point sets are determined between surface patches of the two images, determination of the transformation between the two sets of corresponding points in two coordinate frames can be solved. Essentially, an image registration algorithm may compute a transformation between two adjacent images that will minimize the distances between points on one surface, and the closest points to them found in the interpolated region on the other image surface used as a reference… Processing logic may repeat image registration for all adjacent image pairs of a sequence of intraoral images to obtain a transformation between each pair of images, to register each image with the previous one. At block 2335, processing logic then integrates all images into a single virtual 3D model of the dental arch being scanned by applying the appropriate determined transformations to each of the images. Each transformation may include rotations about one to three axes and translations within one to three planes; wherein the generator generates point-of-view data that represents a point of view of the second image with respect to the first image (e.g. system includes processing logic which performs image registration for each pair of adjacent or overlapping intraoral images, such as each successive/sequential frame of an intraoral video (i.e. the first and second images), in order to register two adjacent intraoral images, by determination of the transformations (i.e. adjustments) which align one image with the other, in which image registration includes identifying multiple points (i.e. positions, locations, coordinates, etc.) in each image, such as point clouds of an image pair (i.e. the first and second images), surface fitting to the points of each image, and using local searches around points to match points of the two adjacent images, and once corresponding point sets are determined between surface patches of the two images, determination of the transformation (i.e. adjustment) between the two sets of corresponding points in two coordinate frames can be solved (i.e. generates point-of-view data that represents a point of view of the second (i.e. next, consecutive, sequential, etc.) image with respect to the first (i.e. previous, initial, etc.) image), as indicated above), for example).

Regarding claim 9, claim 2 is incorporated a and Kopelman discloses the apparatus, wherein the acquisition unit acquires the three-dimensional data from a three-dimensional scanner,
the three-dimensional scanner includes a sensor that detects an operation onto the three-dimensional scanner by a user, and
the generator generates the second image data of a designated region in accordance with a result of detection by the sensor (Par. [0048-50]: an intraoral scanner uses an AR display as a primary or secondary display for controlling an intraoral scanning procedure… a dental practitioner that uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch. The AR display may provide a two -dimensional (2-D) or three-dimensional (3-D) menu of options for controlling the intraoral scan procedure. Additionally, the AR display may be used to provide a zoomed in view of a region of the dental arch being scanned… During an intraoral scan procedure (also referred to as a scan session), a user (e.g., a dental practitioner) of an intraoral scanner may generate multiple different images (also referred to as scans or medical images) of a dental site, model of a dental site, or other object. The images may be discrete images (e.g., point-and-shoot images) or frames from a video (e.g., a continuous scan)… enable a user to perform operations (such as to control or navigate a user interface and/or to manipulate intraoral images or a representation generated from intraoral images) while still engaged with a patient that in previous systems could only be performed by disengaging from the patient and interacting with a computing device running an intraoral scan application; Par. [0057-66]: AR display 150 may include lenses through which a wearer (e.g., a dental practitioner) may see a physical, real-world environment (e.g., a patient's oral cavity) and a projector for projecting visual elements onto the lenses… The AR display 150 may therefore overlay information for a dental practitioner onto the lenses in a position in the field of view of the practitioner that corresponds to a location of an identified area of interest… The AR display 150 may also use images provided from image capture device 160 to determine where to display information to the dental practitioner… As a dental practitioner wearing the AR display 150 views a patient, image capture device 160 may generate a stream of images that show the patient from the dental practitioner's point of view. The image capture device may be or include a charge-coupled device (CCD) sensor and/or a complementary metal-oxide semiconductor (CMOS) sensor. The image capture device 160 may provide images or video to the computing device 105 for processing. For example, the image capture device 160 may provide images to the computing device 105 that the computing device analyzes to determine areas of interest on a dental arch or otherwise in an oral cavity viewed by a dental practitioner… the images captured by image capture device 160 may be stored in data store 110… The image capture device 160 may transmit the discrete images or video to the computing device 105. Computing device 105 may store the image data 135 in data store 110… the image capture device 160 provides two-dimensional data… the image capture device 160 may provide three-dimensional data or stereoscopic image data that may be processed to produce three-dimensional data… the computing device 105 may use the stereoscopic image data to identify a three dimensional location of a tooth in the field of view of the image capture device 160… AR processing module 108 includes one or more area of interest (AOI) identifying modules 115, an AR display module 118, and a treatment control module 120. Alternatively, the operations of one or more of the AOI identifying modules 115, AR display module 118, and/or treatment control module 125 may be combined into a single module and/or divided into multiple modules… AOI identifying modules 115 are responsible for identifying areas of interest (AOIs) from image data 135 received from image capture device 160. The image data may be images of a patient's oral cavity viewed by a dental practitioner wearing the AR display 150. The AOI identifying modules 115 may also identify AOIs from reference data 138, which may include patient history, virtual 3D models generated from intraoral scan data, or other patient data… AR display module 118 is responsible for determining how to present and/or call out the identified areas of interest on the AR display 150. AR display module 118 may provide indications or indicators highlighting identified AOIs… For instance, the AR display module 118 may determine from the position of the AOI in the image data 135 a corresponding position to project an indicator or indication on the AR display 150; Par. [0072-75]: the AR system 100 includes an intraoral scanner 180. The computing device 105 may be a computing device connected to the intraoral scanner 180 that includes an intraoral scan application 109 for controlling an intraoral scan procedure. The AR display 150 may be an AR display for the intraoral scanner 180… the intraoral scanner 180 includes an image sensor, a communication module and one or more inputs (e.g., buttons, a touch sensor, switches, sliders, etc.). The image sensor generates intraoral images of a patient and the communication module transmits those intraoral images to computing device 105. The computing device may then display the intraoral images or a representation of the dental arch of the patient generated from the intraoral images (e.g., a virtual 3D model of a dental site of the patient) via a visual overlay sent to the AR display 150. A user may then use the one or more inputs from the intraoral scanner, motion gestures, or other inputs to manipulate the intraoral images or the representation (e.g., virtual 3-D model) generated from the intraoral images. The intraoral images or virtual 3-D model may be shown in the AR display as they are manipulated… Intraoral scanner 180 may include a probe (e.g., a hand held probe) for optically capturing three dimensional structures… The intraoral scanner 180 may be used to perform an intraoral scan of a patient's oral cavity. Intraoral scan application 109 running on computing device 105 may communicate with intraoral scanner 180 to effectuate the intraoral scan. A result of the intraoral scan may be a sequence of intraoral images that have been discretely generated (e.g., by pressing on a "generate image" button of the scanner for each image). Alternatively, a result of the intraoral scan may be one or more videos of the patient's oral cavity; Par. [0080]: intraoral scan application 109 may enter a scan mode. A user may transition from the planning mode to the scan mode by navigating a menu displayed in the AR display 150. The scan mode allows the dental practitioner to capture images and/or video (e.g., for lower arch segment, upper arch segment, bite segment, and/or preparation tooth segments). The images and/or video may be used to generate a virtual 3D model of a dental site. While in the scan mode, intraoral scan application 109 may register and stitch together intraoral images from the intraoral scanner 180 and generate a partial virtual 3-D model of a portion of a dental arch that has been scanned thus far. Intraoral scan application 109 may interface with AR display module 118 to cause AR display module 118 to then generate a virtual overlay that includes the partial virtual 3-D model of the portion of the dental arch. AR display module 118 may determine an appropriate region in a dental practitioner's field of view to project the partial virtual 3-D model, and may generate a virtual overlay with the partial virtual 3-D model at the determined region. This virtual overlay 118 may then be sent to AR display 150, and the dental practitioner 150 may see the progress of the intraoral scan during the scan; Par. [0244-245]: dental practitioner may interact with the virtual 3-D model using controls on the intraoral scanner (e.g., a touch interface on the intraoral scanner) or other input mechanisms such as motion controls. For example, the dental practitioner may wear haptic gloves, use a haptic wand, or use another haptic device. The user may "touch" the virtual 3-D model with the haptic device, which may cause a force feedback when the user "touches" the 3-D model. The user may interact with the virtual 3-D model to rotate the virtual 3-D model, zoom in or out on the virtual 3-D model, reposition the virtual 3-D model in the dental practitioner's field of view, and so forth. Based on the user input, processing logic may generate a new virtual overlay showing the virtual 3-D model with the new orientation, new zoom setting, new position in the dental practitioner's field of view… any time the dental practitioner may refer to the virtual 3-D model in his field of view to determine whether there are any issues that need to be addressed, whether there are any regions that should be rescanned or that have not been scanned, and so on; wherein the acquisition unit acquires the three-dimensional data from a three-dimensional scanner, the three-dimensional scanner includes a sensor that detects an operation onto the three-dimensional scanner by a user, and the generator generates the second image data of a designated region in accordance with a result of detection by the sensor (e.g. output the image data generated, including displaying intraoral images or a representation of the dental arch of the patient generated from the intraoral images, such as a virtual 3D model of a dental site of the patient, including a dental practitioner (i.e. a user, operator, etc.) that uses intraoral scanner to image a patient's dental arch (i.e. acquires the three-dimensional data from a three-dimensional scanner of a designated region), in which the intraoral scanner includes an image sensor and one or more inputs, and a user may then use the one or more inputs from the intraoral scanner, motion gestures, or other inputs (i.e. the three-dimensional scanner includes a sensor that detects an operation onto the three-dimensional scanner by a user) to manipulate the intraoral images or the representation (e.g., virtual 3-D model) generated from the intraoral images, including using the AR display to provide a zoomed in view of a region of the dental arch being scanned by the dental practitioner during an intraoral scan procedure (i.e. generates the second (i.e. next, consecutive, sequential, etc.) image data of a designated region in accordance with a result of detection by the sensor), as indicated above), for example).

claim 10, claim 1 is incorporated and Kopelman discloses the apparatus, wherein the acquisition unit acquires the three-dimensional data and a prescribed signal from a three-dimensional scanner, and
the generator generates the image data of the plurality of images based on the three-dimensional data acquired at timing identical or substantially identical to timing of acquisition of the prescribed signal (Par. [0080-86]: intraoral scan application 109 may enter a scan mode… The scan mode allows the dental practitioner to capture images and/or video (e.g., for lower arch segment, upper arch segment, bite segment, and/or preparation tooth segments). The images and/or video may be used to generate a virtual 3D model of a dental site. While in the scan mode, intraoral scan application 109 may register and stitch together intraoral images from the intraoral scanner 180 and generate a partial virtual 3-D model of a portion of a dental arch that has been scanned thus far. Intraoral scan application 109 may interface with AR display module 118 to cause AR display module 118 to then generate a virtual overlay that includes the partial virtual 3-D model of the portion of the dental arch. AR display module 118 may determine an appropriate region in a dental practitioner's field of view to project the partial virtual 3-D model… During the scan mode, intraoral scan application 109 may provide the partial virtual 3-D model to one or more of the AOI identifying modules 115. The AOI identifying modules 115 may determine portions of the dental arch that have been scanned. The AOI identifying modules 115 may then determine what areas in image data 135 received from the image capture device 160 associated with the AR display 150 correspond to the already scanned portions of the dental arch… Once an intraoral scan is complete, intraoral scan application 109 may enter an image processing mode. While in the image processing mode, the intraoral scan application 109 may process the intraoral scan data from the one or more scans of the various segments to generate a virtual 3D model of a scanned dental site… intraoral scan application 109 performs image registration for each pair of adjacent or overlapping intraoral images (e.g., each successive frame of an intraoral video). Image registration algorithms are carried out to register two adjacent intraoral images, which essentially involves determination of the transformations which align one image with the other. Image registration may involve identifying multiple points in each image (e.g., point clouds) of an image pair, surface fitting to the points of each image, and using local searches around points to match points of the two adjacent images. Intraoral scan application 109 may repeat image registration for all adjacent image pairs of a sequence of intraoral images to obtain a transformation between each pair of images, to register each image with the previous one. Intraoral scan application 109 then integrates all images into a single virtual 3D model of the dental arch (or portion of the dental arch) by applying the appropriate determined transformations to each of the images. Each transformation may include rotations about one to three axes and translations within one to three planes… The image processing mode allows the dental practitioner to view the scans in detail at various angles by rotating, moving, zooming in or out, etc. of the virtual 3D model… AR processing module 108 may receive the image data 162, process the image data, and output the visual overlay 164 to the AR display in real time or near-real time so that the visual overlay corresponds to the scene that the dental practitioner is currently viewing through the AR display. The AR processing module 108 may receive a stream of image data 162 from the image capture device 160 and may output a stream of the visual overlay 164 that corresponds to the incoming stream of image data 162. Thus the visual overlay 164 may be continually updated in real time or near-real time to maintain correspondence to the scene as viewed by the dental practitioner as a patient moves, the dental practitioner moves, or the scene otherwise changes; the acquisition unit acquires the three-dimensional data and a prescribed signal from a three-dimensional scanner, and the generator generates the image data of the plurality of images based on the three-dimensional data acquired at timing identical or substantially identical to timing of acquisition (i.e. in real time or near-real time) of the prescribed signal (e.g. output the image data generated, including displaying intraoral images or a representation of the dental arch of the patient generated from the intraoral images, such as a virtual 3D model of a dental site of the patient, including a dental practitioner (i.e. a user, operator, etc.) that uses intraoral scanner to image a patient's dental arch (i.e. acquires the three-dimensional data from a three-dimensional scanner), in which the intraoral scanner includes an image sensor and one or more inputs, and a user may then use the one or more inputs from the intraoral scanner, motion gestures, or other inputs (i.e. a prescribed signal) to manipulate the intraoral images or the representation (e.g., virtual 3-D model) generated from the intraoral images (i.e. acquires the three-dimensional data and a prescribed signal from a three-dimensional scanner), including AR processing module 108 which receives the image data 162, process the image data, and outputs the generated image 

Regarding claim 12, claim 1 is incorporated and Kopelman discloses the apparatus, wherein the image data includes image data of a part of gingiva (Par. [0067]: AR display module 118 may provide the indications in the form of flags, markings, contours, text, images, and/or sounds (e.g., in the form of speech)… the AR display module 118 may provide a contour (e.g., via contour fitting) so as to follow a tooth contour or gingival contour in the image data 135).

Regarding claim 13, claim 1 is incorporated and Kopelman discloses the apparatus, wherein the generator generates the image data of the plurality of images in accordance with an amount of the three-dimensional data acquired by the acquisition unit (Par. [0080-86]: intraoral scan application 109 may enter a scan mode… The scan mode allows the dental practitioner to capture images and/or video (e.g., for lower arch segment, upper arch segment, bite segment, and/or preparation tooth segments). The images and/or video may be used to generate a virtual 3D model of a dental site. While in the scan mode, intraoral scan application 109 may register and stitch together intraoral images from the intraoral scanner 180 and generate a partial virtual 3-D model of a portion of a dental arch that has been scanned thus far; the generator generates the image data of the plurality of images in accordance with an amount of the three-dimensional data acquired by the acquisition unit (e.g. intraoral scan application 109 registers and stitches together intraoral images from the intraoral scanner 180, while in the scan mode, and generates a partial virtual 3-D model of a portion (i.e. an amount of the three-dimensional data acquired) of a dental arch that has been scanned thus far (i.e. generates the image data of the plurality of images in accordance with an amount of the three-dimensional data acquired by the acquisition), as indicated above), for example)

Regarding claim 14, claim 13 is incorporated and Kopelman discloses the apparatus, wherein the generator generates the image data of the plurality of images of only a portion where the three-dimensional data is sufficient (Par. [0236-237]: processing logic determines whether the image data from the augmented reality device's image capture device is sufficient to fill in gaps… processing logic generates a three-dimensional model of the dental arch using the images from the intraoral scanner. Additionally, processing logic may use the received image data in addition to the data from the intraoral scanner to generate the three-dimensional model of the dental arch if there were small un-scanned areas that could be filled in using the image data; generates the image data of the plurality of images of only a portion where the three-dimensional data is sufficient (e.g. processing logic determines whether the image data from the augmented reality device's image capture device is sufficient to fill in gaps and use the received image data in addition to the data from the intraoral scanner to generate the three-dimensional model of the 

Regarding claim 15, claim 13 is incorporated and Kopelman discloses the apparatus, wherein the generator provides first additional data to a portion where an amount of the three-dimensional data is smaller than a predetermined threshold value in a prescribed region (Par. [0236-237]: processing logic determines whether the image data from the augmented reality device's image capture device is sufficient to fill in gaps associated with un-scanned areas. For example, image data for an un-scanned area that is small and that is bordered by scanned areas on both sides may be provided based on image data from the augmented reality device's image capture device. However, if the view represented in the received image data is low quality or blocked by lips or other obstructions, or the un-scanned area is larger than a threshold size, then the received image data may be insufficient to fill in the gaps. If the received image data can be used to fill in the gaps, then the method continues to block 2280. If the image data cannot be used to fill the gaps, the method continues to block 2275… At block 2275, processing logic generates a notification for output on the augmented reality display. The notification may indicate an area of interest that shows the un-scanned area. At block 2280, processing logic generates a three-dimensional model of the dental arch using the images from the intraoral scanner. Additionally, processing logic may use the received image data in addition to the data from the intraoral scanner to generate the three-dimensional model of the dental arch if there were small un-scanned areas that could be filled in using the image data; the generator provides first additional data to a portion where an amount of the three-dimensional data is smaller than a predetermined threshold value in a prescribed region (e.g. processing logic determines whether the image data from image capture device is sufficient to fill in gaps associated with un-scanned areas, and if each of the un-scanned areas is larger than a threshold size, then the received image data may be insufficient to fill in the gaps, and processing logic uses the received image data in addition to the data from the intraoral scanner to generate the three-dimensional model of the dental arch if there were small un-scanned areas that could be filled in using the image data (i.e. generator provides first additional data to a portion where an amount of the three-dimensional data is smaller than a predetermined threshold value in a prescribed region), as indicated above), for example).

Regarding claim 16, claim 13 is incorporated and Kopelman discloses the apparatus, wherein the generator provides second additional data to a portion that a user is urged to scan again (Par. [0042-52]: methods and apparatuses for providing augmented reality (AR) enhancements to dentists, orthodontists, dental hygienists, or other dental practitioners. Also described is an intraoral scanner that includes an AR display. An AR system (also referred to herein as an AR device) may provide real-time information to a dental practitioner based on an analysis of the mouth and/or dental arch of a patient as viewed through an AR display. For example, the AR system may provide information about a dental arch based on images captured of the patient by the AR system… the AR system may analyze an image or stream of images of a patient's oral cavity and dental arch and determine an area of interest present in the image data… The areas of interest may be determined based on processing an image of a dental arch or tooth taken by the AR system using one or more dental condition profiles in a data store… the AR system may analyze an image of a tooth, multiple teeth, or a dental arch using dental condition profiles generated using machine learning techniques and training data of previous images of teeth… After the AR system determines one or more areas of interest, the AR display may then display real world data to a dental practitioner along with a visual overlay highlighting the areas of interest to the dental practitioner… the AR system may also enhance a live view of the patient, such as by providing light enhancements that improve viewing of the patient or providing a zoomed in image of a portion of a patient's mouth… the AR system may superimpose an occlusion map onto the patient's teeth in a display of the AR system. The AR system may also update a superimposed occlusion map if it changes while a dental practitioner is performing a dental procedure. An AR system may also provide feedback based on other information or analysis performed on images or other data received about a patient… an intraoral scanner uses an AR display as a primary or secondary display for controlling an intraoral scanning procedure. The AR display may be worn by a dental practitioner that uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch. The AR display may provide a two -dimensional (2-D) or three-dimensional (3-D) menu of options for controlling the intraoral scan procedure. Additionally, the AR display may be used to provide a zoomed in view of a region of the dental arch being scanned. Additionally, the AR display may be used to provide a virtual overlay of a virtual 3-D model of the dental arch based on images generated by the intraoral scanner during an intraoral scan procedure… During an intraoral scan procedure (also referred to as a scan session), a user (e.g., a dental practitioner) of an intraoral scanner may generate multiple different images (also referred to as scans or medical images) of a dental site, model of a dental site, or other object. The images may be discrete images (e.g., point-and-shoot images) or frames from a video (e.g., a continuous scan)… An AR system is a device that enables a live direct or indirect view of a physical, real-world environment and that augments the view of the physical real-world environment by computer generated sensory input such as sound, video, or graphics. An AR system may include an AR display that includes glasses or other lenses that have one or more cameras attached to capture images of a patient. The AR display may also have a projector that projects images onto the glasses or lenses to provide a visual overlay to a dental practitioner. The visual overlay is superimposed over the real world image that the dental practitioner sees through the glasses or lenses. Some embodiments herein are described with reference to an AR display that is worn by a dental practitioner, such as AR glasses, AR goggles, or an AR headset. While some embodiments described herein are discussed with reference to a worn AR display, it should be understood that embodiments also apply to AR system that use other types of displays. For example, embodiments may apply to a computing device having a screen showing live images captured of a patient and overlay information to enhance the experience of the dental practitioner viewing the screen; Par. [0084]: in the image processing mode, a user may view the virtual 3D model in detail to determine if it is acceptable. Intraoral scan application 109 may invoke AR display module 118 to cause AR display module 118 to generate a virtual overlay that includes the virtual 3D model, which may be sent to the AR display 150. The image processing mode allows the dental practitioner to view the scans in detail at various angles by rotating, moving, zooming in or out, etc. of the virtual 3D model. The dental practitioner may make a determination whether the quality of the scans are adequate, or whether particular segments or portions of segments should be rescanned. The dental practitioner may also navigate back to the scan mode to perform additional scans; Par. [0235-245]: processing logic determines whether there are any areas of the dental arch that have not been scanned. For example, a dental practitioner may inadvertently skip over certain portions or regions of the dental arch during a scanning session. Such areas may be highlighted in the visual overlay. Accordingly, processing logic is capable of quickly identifying any holes in the image data (and thus the virtual 3-D model) of the dental arch… logic determines whether any additional intraoral images have been received from the intraoral scanner. If new intraoral images are received, the method returns to block 2330, and the new intraoral images are registered and stitched together with the previous intraoral images. The virtual 3-D model is then updated to incorporate the new image data. Accordingly, the virtual 3-D model may grow and become more complete as the patient's dental arch is scanned. At any time the dental practitioner may refer to the virtual 3-D model in his field of view to determine whether there are any issues that need to be addressed, whether there are any regions that should be rescanned or that have not been scanned, and so on; wherein the generator provides second additional data to a portion that a user is urged (i.e. indicated, prompted, etc.) to scan again (e.g. Intraoral scan application 109 invokes AR display module 118 to generate a virtual overlay that includes the virtual 3D model, which is sent to the AR display 150, and the image processing mode allows the dental practitioner (i.e. a user) to view the scans in detail to make a determination whether the quality of the scans are adequate, or whether particular segments or portions of segments should be rescanned to perform additional scans, by providing indications or indicators to the dental practitioner via display (i.e. provides second additional data to a portion that a user is urged to scan again), as indicated above), for example).

Regarding claim 17, claim 16 is incorporated and Kopelman discloses the apparatus, wherein the portion is included in a portion designated by the user (Par. [0048-50]: an intraoral scanner uses an AR display as a primary or secondary display for controlling an intraoral scanning procedure… a dental practitioner that uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch. The AR display may provide a two -dimensional (2-D) or three-dimensional (3-D) menu of options for controlling the intraoral scan procedure. Additionally, the AR display may be used to provide a zoomed in view of a region of the dental arch being scanned… During an intraoral scan procedure (also referred to as a scan session), a user (e.g., a dental practitioner) of an intraoral scanner may generate multiple different images (also referred to as scans or medical images) of a dental site, model of a dental site, or other object. The images may be discrete images (e.g., point-and-shoot images) or frames from a video (e.g., a continuous scan)… enable a user to perform operations (such as to control or navigate a user interface and/or to manipulate intraoral images or a representation generated from intraoral images) while still engaged with a patient that in previous systems could only be performed by disengaging from the patient and interacting with a computing device running an intraoral scan application; Par. [0080]: intraoral scan application 109 may enter a scan mode. A user may transition from the planning mode to the scan mode by navigating a menu displayed in the AR display 150. The scan mode allows the dental practitioner to capture images and/or video (e.g., for lower arch segment, upper arch segment, bite segment, and/or preparation tooth segments). The images and/or video may be used to generate a virtual 3D model of a dental site. While in the scan mode, intraoral scan application 109 may register and stitch together intraoral images from the intraoral scanner 180 and generate a partial virtual 3-D model of a portion of a dental arch that has been scanned thus far. Intraoral scan application 109 may interface with AR display module 118 to cause AR display module 118 to then generate a virtual overlay that includes the partial virtual 3-D model of the portion of the dental arch. AR display module 118 may determine an appropriate region in a dental practitioner's field of view to project the partial virtual 3-D model, and may generate a virtual overlay with the partial virtual 3-D model at the determined region. This virtual overlay 118 may then be sent to AR display 150, and the dental practitioner 150 may see the progress of the intraoral scan during the scan; Par. [0235-245]: processing logic determines whether there are any areas of the dental arch that have not been scanned. For example, a dental practitioner may inadvertently skip over certain portions or regions of the dental arch during a scanning session. Such areas may be highlighted in the visual overlay. Accordingly, processing logic is capable of quickly identifying any holes in the image data (and thus the virtual 3-D model) of the dental arch… logic determines whether any additional intraoral images have been received from the intraoral scanner. If new intraoral images are received, the method returns to block 2330, and the new intraoral images are registered and stitched together with the previous intraoral images. The virtual 3-D model is then updated to incorporate the new image data. Accordingly, the virtual 3-D model may grow and become more complete as the patient's dental arch is scanned. At any time the dental practitioner may refer to the virtual 3-D model in his field of view to determine whether there are any issues that need to be addressed, whether there are any regions that should be rescanned or that have not been scanned, and so on; Par. [0244-245]: dental practitioner may interact with the virtual 3-D model using controls on the intraoral scanner (e.g., a touch interface on the intraoral scanner) or other input mechanisms such as motion controls. For example, the dental practitioner may wear haptic gloves, use a haptic wand, or use another haptic device. The user may "touch" the virtual 3-D model with the haptic device, which may cause a force feedback when the user "touches" the 3-D model. The user may interact with the virtual 3-D model to rotate the virtual 3-D model, zoom in or out on the virtual 3-D model, reposition the virtual 3-D model in the dental practitioner's field of view, and so forth. Based on the user input, processing logic may generate a new virtual overlay showing the virtual 3-D model with the new orientation, new zoom setting, new position in the dental practitioner's field of view… any time the dental practitioner may refer to the virtual 3-D model in his field of view to determine whether there are any issues that need to be addressed, whether there are any regions that should be rescanned or that have not been scanned, and so on; wherein the portion is included in a portion designated by the user (e.g. dental practitioner (i.e. the user, operator, etc.) uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch (i.e. a portion designated by the user), including using the AR display to provide a zoomed in view of a region of the dental arch being scanned by the dental practitioner during an intraoral scan procedure (i.e. the portion is included in a portion designated by the user), as indicated above), for example).

Regarding claim 18, claim 1 is incorporated and Kopelman discloses the apparatus, further comprising an identification unit that identifies a target tooth in the dentition by using an estimation model including neural network based on a characteristic of a tooth corresponding to the three-dimensional data acquired by the acquisition unit, wherein the estimation model is trained based on the three-dimensional AR system may provide information to the dental practitioner based on analysis of image data without using previous information about the patient. For example, the AR system may analyze an image or stream of images of a patient's oral cavity and dental arch and determine an area of interest present in the image data. The AR system may determine if one or more teeth in an image indicate excessive wear, plaque, deposits, cracks, cavities, or other characteristics of interest to dental practitioners. The areas of interest may be determined based on processing an image of a dental arch or tooth taken by the AR system using one or more dental condition profiles in a data store. In some embodiments, the AR system may analyze an image of a tooth, multiple teeth, or a dental arch using dental condition profiles generated using machine learning techniques and training data of previous images of teeth… After the AR system determines one or more areas of interest, the AR display may then display real world data to a dental practitioner along with a visual overlay highlighting the areas of interest to the dental practitioner; Par. [0074-97]: Intraoral scanner 180 may include a probe (e.g., a hand held probe) for optically capturing three dimensional structures… AR processing module 108 includes multiple AOI identifying modules 115… Each AOI identifying module 115 is configured to identify particular types of information from the image data and/or particular AOIs for flagging from the image data. For example, AOI identifying modules 115 may identify an image of a tooth, dental arch, or other dentition feature in the image data 162… For example, the AR processing module 108 may include a dental arch/oral cavity identifier 166… Dental arch/oral cavity identifier 166 may be responsible for identifying an oral cavity in received image data 162 and for identifying a dental arch in the oral cavity. To identify the oral cavity, dental arch/oral cavity identifier 166 performs image processing on the image data 162 using image recognition techniques. For example, oral cavities have visual cues that can be used to pinpoint the oral cavities in the image data 162. Dental arch/oral cavity identifier 166 may include an oral cavity profile that may have been generated using machine learning techniques such as neural networks… Dental arch/oral cavity identifier 166 can identify the dental arch (or multiple dental arches) in the oral cavity using similar techniques as described for identifying the oral cavity. However, a dental arch profile may be used to identify the dental arch… the dental condition identifiers 174 may perform analysis of a dentition feature using machine learning algorithms. For example, a dental condition profile 192 may be trained based on reference data 190 to correlate dentition features in the reference data 190 with associated clinical diagnosis of AOIs. The dental condition identifier 174 may then provide an image or an extracted representation of a dentition feature to the dental condition profile 192 and receive an indication of potential AOIs. In some embodiments, the dental condition identifier 174 may perform additional analysis to confirm the AOIs identified by a dental condition profile… dental condition identifiers 174 may use a dental condition profile 190 that has been trained using machine learning techniques to identify a particular dental condition. A dental condition profile 192 may be trained by extracting contents from a training data set and performing machine-learning analysis on the contents to generate a classification model and a feature set for the particular dental condition. Each dental condition profile may be or include a tailored algorithm for identifying a particular type of dental condition or multiple different types of dental conditions. The training data set includes positive examples of a dental condition (e.g., images in which the dental condition is present such as images of broken teeth) and negative examples that lack the dental condition (e.g., images of unbroken teeth). To generate the classification model and feature set for a dental condition profile, the positive examples of the dental condition and the negative examples of the dental condition in the training data set are analyzed to determine the frequency of occurrence of features (e.g., particular arrangements of point clouds, edges, contours, point blobs, etc.) in the positive examples and in the negative examples. Positive features and negative features may then be ranked based on, for example, frequency of occurrence in the positive examples and negative examples. These features make up a feature set for the dental condition profile 192. The classification model for the dental condition profile 192 is generated based on the feature set and the training data set. The classification model is a statistical model for data classification that includes a map of support vectors that represent boundary features. The boundary features may be selected from the feature set, and may represent the highest ranked features in the feature set; further comprising an identification unit that identifies a target tooth in the dentition by using an estimation model including neural network based on a characteristic of a tooth corresponding to the three-dimensional data acquired by the acquisition unit, 

Regarding claim 19, claim 18 is incorporated and Kopelman discloses the apparatus, wherein the target tooth is an abutment tooth (Par. [0076]: a portion of a total arch may be scanned which includes an edentulous region, the neighboring abutment teeth and the opposing arch and dentition).

claim 20, claim 1 is incorporated and Kopelman discloses the apparatus, further comprising a point-of-view input unit to which a plurality of points of view are input by a user, wherein the generator generates the image data in accordance with the plurality of points of view input to the point-of-view input unit (Par. [0058-78]: the AR display 150 views a patient, image capture device 160 may generate a stream of images that show the patient from the dental practitioner's point of view… The image capture device 160 may provide images or video to the computing device 105 for processing. For example, the image capture device 160 may provide images to the computing device 105 that the computing device analyzes to determine areas of interest on a dental arch or otherwise in an oral cavity viewed by a dental practitioner… AOI identifying modules 115 are responsible for identifying areas of interest (AOIs) from image data 135 received from image capture device 160. The image data may be images of a patient's oral cavity viewed by a dental practitioner… intraoral scan application 109 may provide a user interface that is shown in the AR display, where the user interface enables the dental practitioner to interact with intraoral scan application 109 through manipulation of graphical elements such as graphical icons and visual indicators such as buttons, menus, and so on while the dental practitioner remains focused on a patient (e.g., without looking away from the patient to a computer monitor). Intraoral scan application 109 may include a number of modes, such as a planning mode, a scan mode, an image processing mode, and a delivery mode. The intraoral scan application 109 may display different graphical elements via the AR display 150 for each of the various modes… Navigation or control of the user interface of the intraoral scan application 109 may be performed via user input. The user input may be performed through various devices, such as a touch sensor on the intraoral scanner 180, gesture inputs detectable by the intraoral scanner 180, additional input mechanisms on the intraoral scanner 180, and so on. Navigation of the user interface may involve, for example, navigating between various modules or modes, navigating between various segments, controlling the viewing of the 3D rendering, or any other user interface navigation; Par. [0080-86]: intraoral scan application 109 may enter a scan mode… The scan mode allows the dental practitioner to capture images and/or video (e.g., for lower arch segment, upper arch segment, bite segment, and/or preparation tooth segments). The images and/or video may be used to generate a virtual 3D model of a dental site. While in the scan mode, intraoral scan application 109 may register and stitch together intraoral images from the intraoral scanner 180 and generate a partial virtual 3-D model of a portion of a dental arch that has been scanned thus far. Intraoral scan application 109 may interface with AR display module 118 to cause AR display module 118 to then generate a virtual overlay that includes the partial virtual 3-D model of the portion of the dental arch. AR display module 118 may determine an appropriate region in a dental practitioner's field of view to project the partial virtual 3-D model… During the scan mode, intraoral scan application 109 may provide the partial virtual 3-D model to one or more of the AOI identifying modules 115. The AOI identifying modules 115 may determine portions of the dental arch that have been scanned. The AOI identifying modules 115 may then determine what areas in image data 135 received from the image capture device 160 associated with the AR display 150 correspond to the already scanned portions of the dental arch… Once an intraoral scan is complete, intraoral scan application 109 may enter an image processing mode. While in the image processing mode, the intraoral scan application 109 may process the intraoral scan data from the one or more scans of the various segments to generate a virtual 3D model of a scanned dental site… intraoral scan application 109 performs image registration for each pair of adjacent or overlapping intraoral images (e.g., each successive frame of an intraoral video). Image registration algorithms are carried out to register two adjacent intraoral images, which essentially involves determination of the transformations which align one image with the other. Image registration may involve identifying multiple points in each image (e.g., point clouds) of an image pair, surface fitting to the points of each image, and using local searches around points to match points of the two adjacent images. Intraoral scan application 109 may repeat image registration for all adjacent image pairs of a sequence of intraoral images to obtain a transformation between each pair of images, to register each image with the previous one. Intraoral scan application 109 then integrates all images into a single virtual 3D model of the dental arch (or portion of the dental arch) by applying the appropriate determined transformations to each of the images. Each transformation may include rotations about one to three axes and translations within one to three planes… The image processing mode allows the dental practitioner to view the scans in detail at various angles by rotating, moving, zooming in or out, etc. of the virtual 3D model… AR processing module 108 may receive the image data 162, process the image data, and output the visual overlay 164 to the AR display in real time or near-real time so that the visual overlay corresponds to the scene that the dental practitioner is currently viewing through the AR display. The AR processing module 108 may receive a stream of image data 162 from the image capture device 160 and may output a stream of the visual overlay 164 that corresponds to the incoming stream of image data 162. Thus the visual overlay 164 may be continually updated in real time or near-real time to maintain correspondence to the scene as viewed by the dental practitioner as a patient moves, the dental practitioner moves, or the scene otherwise changes; Par. [0239-242]: processing logic receives image data of a dental arch from an image capture device of an augmented reality display. At block 2320, processing logic receives a plurality of intraoral images from an intraoral scanner scanning the dental arch… At block 2330, processing logic registers the intraoral images together and stitches the intraoral images together based on the registration… processing logic performs image registration for each pair of adjacent or overlapping intraoral images (e.g., each successive frame of an intraoral video). Image registration algorithms are carried out to register two adjacent intraoral images, which essentially involves determination of the transformations which align one image with the other. Image registration may involve identifying multiple points in each image (e.g., point clouds) of an image pair, surface fitting to the points of each image, and using local searches around points to match points of the two adjacent images… Once corresponding point sets are determined between surface patches of the two images, determination of the transformation between the two sets of corresponding points in two coordinate frames can be solved. Essentially, an image registration algorithm may compute a transformation between two adjacent images that will minimize the distances between points on one surface, and the closest points to them found in the interpolated region on the other image surface used as a reference… Processing logic may repeat image registration for all adjacent image pairs of a sequence of intraoral images to obtain a transformation between each pair of images, to register each image with the previous one. At block 2335, processing logic then integrates all images into a single virtual 3D model of the dental arch being scanned by applying the appropriate determined transformations to each of the images. Each transformation may include rotations about one to three axes and translations within one to three planes; further comprising a point-of-view input unit to which a plurality of points of view (i.e. perspective, viewpoint, etc.) are input by a user, wherein the generator generates the image data in accordance with the plurality of points of view input to the point-of-view input unit (e.g. result of the intraoral scan, including acquired three dimensional data based on intraoral scan of a patient's upper and/or lower dental arches, including a sequence/series of intraoral images (i.e. first, second… Nth image data) that have been generated, and further including digitally constructing multiple images of the three dimensional model data from different perspectives, including image processing mode which allows the dental practitioner (i.e. a user) to view the scans in detail at various angles by rotating, moving, zooming in or out, etc. of the virtual 3D model (i.e. a plurality of points of view are input by a user, 

Regarding claim 21, discloses a display system (Figs. 1A and 30; Par. [0054-55]: FIG. 1A illustrates one embodiment of an AR system 100 for providing augmented reality enhancements to a dental practitioner… the AR system 100 includes a computing device 105, an AR display 150, an image capture device 160, and a data store 110… Computing device 105 may include a processing device, memory, secondary storage, one or more input devices (e.g., such as a keyboard, mouse… one or more output devices (e.g., a display, a printer, etc.), and/or other hardware components; Par. [0282]: FIG. 30 illustrates a diagrammatic representation of a machine in the example form of a computing device 3000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed… the computer device 3000 corresponds to computing devices 105 of FIG. 1) comprising:
a three-dimensional scanner that generates three-dimensional data of dentition including a plurality of teeth in an oral cavity (Par. [0048-50]: an intraoral scanner uses an AR display as a primary or secondary display for controlling an intraoral scanning procedure… a dental practitioner that uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch. The AR display may provide a two -dimensional (2-D) or three-dimensional (3-D) menu of options for controlling the intraoral scan procedure. Additionally, the AR display may be used to provide a zoomed in view of a region of the dental arch being scanned… During an intraoral scan procedure (also referred to as a scan session), a user (e.g., a dental practitioner) of an intraoral scanner may generate multiple different images (also referred to as scans or medical images) of a dental site, model of a dental site, or other object. The images may be discrete images (e.g., point-and-shoot images) or frames from a video (e.g., a continuous scan)… enable a user to perform operations (such as to control or navigate a user interface and/or to manipulate intraoral images or a representation generated from intraoral images) while still engaged with a patient that in previous systems could only be performed by disengaging from the patient and interacting with a computing device running an intraoral scan application; Par. [0072-75]: the AR system 100 includes an intraoral scanner 180. The computing device 105 may be a computing device connected to the intraoral scanner 180 that includes an intraoral scan application 109 for controlling an intraoral scan procedure. The AR display 150 may be an AR display for the intraoral scanner 180… the intraoral scanner 180 includes an image sensor, a communication module and one or more inputs (e.g., buttons, a touch sensor, switches, sliders, etc.). The image sensor generates intraoral images of a patient and the communication module transmits those intraoral images to computing device 105. The computing device may then display the intraoral images or a representation of the dental arch of the patient generated from the intraoral images (e.g., a virtual 3D model of a dental site of the patient) via a visual overlay sent to the AR display 150. A user may then use the one or more inputs from the intraoral scanner, motion gestures, or other inputs to manipulate the intraoral images or the representation (e.g., virtual 3-D model) generated from the intraoral images. The intraoral images or virtual 3-D model may be shown in the AR display as they are manipulated… Intraoral scanner 180 may include a probe (e.g., a hand held probe) for optically capturing three dimensional structures… The intraoral scanner 180 may be used to perform an intraoral scan of a patient's oral cavity. Intraoral scan application 109 running on computing device 105 may communicate with intraoral scanner 180 to effectuate the intraoral scan. A result of the intraoral scan may be a sequence of intraoral images that have been discretely generated (e.g., by pressing on a "generate image" button of the scanner for each image). Alternatively, a result of the intraoral scan may be one or more videos of the patient's oral cavity; a three-dimensional scanner that generates three-dimensional data of dentition including a plurality of teeth in an oral cavity (e.g. image data generated, including intraoral images or a representation of the dental arch of the patient generated from the intraoral images (i.e. three-dimensional data of dentition including a plurality of teeth in an oral cavity), such as a virtual 3D model of a dental site of the patient, including an intraoral scanner to image a patient's dental arch (i.e. a three-dimensional scanner that generates three-dimensional data of dentition including a plurality of teeth in an oral cavity), as indicated above), for example);
an image processing apparatus (Par. [0054-55]: FIG. 1A illustrates one embodiment of an AR system 100 for providing augmented reality enhancements to a dental practitioner… the AR system 100 includes a computing device 105, an AR display 150, an image capture device 160, and a data store 110… Computing device 105 may include a processing device, memory, secondary storage, one or more input devices (e.g., such as a keyboard, mouse… one or more output devices (e.g., a display, a printer, etc.), and/or other hardware components; Par. [0282]: FIG. 30 illustrates a diagrammatic representation of a machine in the example form of a computing device 3000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed… the computer device 3000 corresponds to computing devices 105 of FIG. 1); and 
a display (Par. [0054-55]: FIG. 1A illustrates one embodiment of an AR system 100 for providing augmented reality enhancements to a dental practitioner… the AR system 100 includes a computing device 105, an AR display 150, an image capture device 160, and a data store 110… Computing device 105 may include a processing device, memory, secondary storage, one or more input devices (e.g., such as a keyboard, mouse… one or more output devices (e.g., a display), 
the image processing apparatus including an acquisition unit that acquires the three-dimensional data from the three-dimensional scanner, 
a generator that generates image data of a plurality of images different in point of view toward the dentition based on the three-dimensional data acquired by the acquisition unit, and 
an output unit that outputs the image data generated by the generator to the display, the display showing the plurality of images based on the image data output from output unit (Par. [0042-52]: methods and apparatuses for providing augmented reality (AR) enhancements to dentists, orthodontists, dental hygienists, or other dental practitioners. Also described is an intraoral scanner that includes an AR display. An AR system (also referred to herein as an AR device) may provide real-time information to a dental practitioner based on an analysis of the mouth and/or dental arch of a patient as viewed through an AR display. For example, the AR system may provide information about a dental arch based on images captured of the patient by the AR system… the AR system may analyze an image or stream of images of a patient's oral cavity and dental arch and determine an area of interest present in the image data… The areas of interest may be determined based on processing an image of a dental arch or tooth taken by the AR system using one or more dental condition profiles in a data store… the AR system may analyze an image of a tooth, multiple teeth, or a dental arch using dental condition profiles generated using machine learning techniques and training data of previous images of teeth… After the AR system determines one or more areas of interest, the AR display may then display real world data to a dental practitioner along with a visual overlay highlighting the areas of interest to the dental practitioner… the AR system may also enhance a live view of the patient, such as by providing light enhancements that improve viewing of the patient or providing a zoomed in image of a portion of a patient's mouth… the AR system may superimpose an occlusion map onto the patient's teeth in a display of the AR system. The AR system may also update a superimposed occlusion map if it changes while a dental practitioner is performing a dental procedure. An AR system may also provide feedback based on other information or analysis performed on images or other data received about a patient… an intraoral scanner uses an AR display as a primary or secondary display for controlling an intraoral scanning procedure. The AR display may be worn by a dental practitioner that uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch. The AR display may provide a two -dimensional (2-D) or three-dimensional (3-D) menu of options for controlling the intraoral scan procedure. Additionally, the AR display may be used to provide a zoomed in view of a region of the dental arch being scanned. Additionally, the AR display may be used to provide a virtual overlay of a virtual 3-D model of the dental arch based on images generated by the intraoral scanner during an intraoral scan procedure… During an intraoral scan procedure (also referred to as a scan session), a user (e.g., a dental practitioner) of an intraoral scanner may generate multiple different images (also referred to as scans or medical images) of a dental site, model of a dental site, or other object. The images may be discrete images (e.g., point-and-shoot images) or frames from a video (e.g., a continuous scan)… An AR system is a device that enables a live direct or indirect view of a physical, real-world environment and that augments the view of the physical real-world environment by computer generated sensory input such as sound, video, or graphics. An AR system may include an AR display that includes glasses or other lenses that have one or more cameras attached to capture images of a patient. The AR display may also have a projector that projects images onto the glasses or lenses to provide a visual overlay to a dental practitioner. The visual overlay is superimposed over the real world image that the dental practitioner sees through the glasses or lenses. Some embodiments herein are described with reference to an AR display that is worn by a dental practitioner, such as AR glasses, AR goggles, or an AR headset. While some embodiments described herein are discussed with reference to a worn AR display, it should be understood that embodiments also apply to AR system that use other types of displays. For example, embodiments may apply to a computing device having a screen showing live images captured of a patient and overlay information to enhance the experience of the dental practitioner viewing the screen; Par. [0057-66]: AR display 150 may include lenses through which a wearer (e.g., a dental practitioner) may see a physical, real-world environment (e.g., a patient's oral cavity) and a projector for projecting visual elements onto the lenses… The AR display 150 may therefore overlay information for a dental practitioner onto the lenses in a position in the field of view of the practitioner that corresponds to a location of an identified area of interest… The AR display 150 may also use images provided from image capture device 160 to determine where to display information to the dental practitioner… As a dental practitioner wearing the AR display 150 views a patient, image capture device 160 may generate a stream of images that show the patient from the dental practitioner's point of view. The image capture device may be or include a charge-coupled device (CCD) sensor and/or a complementary metal-oxide semiconductor (CMOS) sensor. The image capture device 160 may provide images or video to the computing device 105 for processing. For example, the image capture device 160 may provide images to the computing device 105 that the computing device analyzes to determine areas of interest on a dental arch or otherwise in an oral cavity viewed by a dental practitioner… the images captured by image capture device 160 may be stored in data store 110… The image capture device 160 may transmit the discrete images or video to the computing device 105. Computing device 105 may store the image data 135 in data store 110… the image capture device 160 provides two-dimensional data… the image capture device 160 may provide three-dimensional data or stereoscopic image data that may be processed to produce three-dimensional data… the computing device 105 may use the stereoscopic image data to identify a three dimensional location of a tooth in the field of view of the image capture device 160… AR processing module 108 includes one or more area of interest (AOI) identifying modules 115, an AR display module 118, and a treatment control module 120. Alternatively, the operations of one or more of the AOI identifying modules 115, AR display module 118, and/or treatment control module 125 may be combined into a single module and/or divided into multiple modules… AOI identifying modules 115 are responsible for identifying areas of interest (AOIs) from image data 135 received from image capture device 160. The image data may be images of a patient's oral cavity viewed by a dental practitioner wearing the AR display 150. The AOI identifying modules 115 may also identify AOIs from reference data 138, which may include patient history, virtual 3D models generated from intraoral scan data, or other patient data… AR display module 118 is responsible for determining how to present and/or call out the identified areas of interest on the AR display 150. AR display module 118 may provide indications or indicators highlighting identified AOIs… For instance, the AR display module 118 may determine from the position of the AOI in the image data 135 a corresponding position to project an indicator or indication on the AR display 150; Par. [0072-75]: the AR system 100 includes an intraoral scanner 180. The computing device 105 may be a computing device connected to the intraoral scanner 180 that includes an intraoral scan application 109 for controlling an intraoral scan procedure. The AR display 150 may be an AR display for the intraoral scanner 180… the intraoral scanner 180 includes an image sensor, a communication module and one or more inputs (e.g., buttons, a touch sensor, switches, sliders, etc.). The image sensor generates intraoral images of a patient and the communication module transmits those intraoral images to computing device 105. The computing device may then display the intraoral images or a representation of the dental arch of the patient generated from the intraoral images (e.g., a virtual 3D model of a dental site of the patient) via a visual overlay sent to the AR display 150. A user may then use the one or more inputs from the intraoral scanner, motion gestures, or other inputs to manipulate the intraoral images or the representation (e.g., virtual 3-D model) generated from the intraoral images. The intraoral images or virtual 3-D model may be shown in the AR display as they are manipulated… Intraoral scanner 180 may include a probe (e.g., a hand held probe) for optically capturing three dimensional structures… The intraoral scanner 180 may be used to perform an intraoral scan of a patient's oral cavity. Intraoral scan application 109 running on computing device 105 may communicate with intraoral scanner 180 to effectuate the intraoral scan. A result of the intraoral scan may be a sequence of intraoral images that have been discretely generated (e.g., by pressing on a "generate image" button of the scanner for each image). Alternatively, a result of the intraoral scan may be one or more videos of the patient's oral cavity; Par. [0101-107]: the AOI identifying modules 115 additionally include a prior data comparator 180. The prior data comparator 180 may identify one or more areas of interest by comparing image data 162 to prior image data included in previous patient data 188. Patient data 188 may include past data regarding the patient (e.g., medical records), previous or current scanned images or models of the patient, current or past X-rays, 2D intraoral images, 3D intraoral images, virtual 2D models, virtual 3D models… determine a point match between images… A local search for a matching point feature in a corresponding surface patch of another image is carried out by computing features at points sampled in a region surrounding the parametrically similar point. Once corresponding point sets are determined between surface patches of the two images, determination of the transformation between the two sets of corresponding points in two coordinate frames can be solved. Essentially, an image registration algorithm may compute a transformation between two images that will minimize the distances between points on one surface, and the closest points to them found in the interpolated region on the other image surface can be used as a reference. The transformation may include rotations and/or translational movement in up to six degrees of freedom (e.g., rotations about one to three axes and translations within one to three planes). Additionally, the transformation may include changes in image size (e.g., zooming in or out) for one or both of the images. A result of the image registration may be a transformation matrix that indicates the rotations, translations and/or size changes that will cause the one image to correspond to the other image…. the transformation matrix is applied to the prior image data to cause the prior image data to correlate with the current image data 162… the previous image data to which the current image data 162 is registered comprises a three dimensional model of a patient's dental arch and/or jaw. The three dimensional model may have been generated at a previous time based on an intraoral scan of the patient's upper and/or lower dental arches. The three dimensional model may include the upper and lower dental arches, and may reflect articulation of a patient's jaw and tooth contact points between the upper and lower dental arch. To register the image data 162 to the three dimensional model, prior data comparator 180 may digitally construct multiple images of the three dimensional model from different perspectives…The perspective used to generate the registered digitally constructed image to the image data 162 is known, and so the three dimensional model may be registered to the image data 162… Once the prior image data has been registered to the current image data 162 and transformed to match the current image data 162 as closely as possible, the transformed previous image data (or a portion thereof) may be used to generate visual overlay 164. Accordingly, a patient's historical dentition as represented in the previous image data may be adjusted to a current view point of a dental practitioner wearing an AR display, and the visual overlay showing the patient's historical dentition may be superimposed over the current view of the dental practitioner… prior data comparator 180 may invoke dental arch/oral cavity identifier 166 and/or dental arch segmenter 172 to identify a dental arch, individual teeth, a gum line, gums, etc. in the current image data 162 and previous image data; Par. [0147-153]: an intraoral scanner is used as an additional source of image data 163 during an intraoral procedure. The intraoral scanner may be positioned in the patient's oral cavity and pointed toward an area on the dental arch where a dental procedure is being performed. For example, the intraoral scanner may be positioned so as to take images of a tooth that is being drilled or ground… The image data from the intraoral scanner 163 may be received by AR processing module. AOI identifying modules 108 may then identify areas of interest from the image data 163 in addition to identifying areas of interest in image data 162. Additionally, tool identifier/controller 170 may identify a dental tool from the image data 163 and/or determine additional information about the dental tool from the image data 163 than can be determined from image data 162. AR display module 118 may generate a zoomed in view of the dental procedure based on the image data 163 received from the intraoral scanner… AR display module 118 may then generate a visual overlay 164 that includes the zoomed in view of the dental procedure from the image data 163. The visual overlay 164 may place the zoomed in view on the AR display at the region of the dental practitioner's field of view that is outside of the oral cavity and dental arch. Accordingly, the dental practitioner may alternate between focusing on his real-world physical view of the patient's oral cavity and the zoomed in view of the dental procedure as appropriate during the dental procedure to improve his or her accuracy at performing the dental procedure… processing logic determines a position of an area of interest on the dental arch based on the comparison. The area of interest may be an area of the identified differences or an area of a tooth or gum for which the difference was identified… processing logic generates a visual overlay comprising an indication of the area of interest… The AOI in the visual overlay is superimposed on the display over a view of the dental arch at the position of the area of interest… method 300 of registering image data from an image capture device of augmented reality device to a three dimensional model, in accordance with an embodiment… At block 310 of method 300, processing logic determines that previous image data comprises a three-dimensional (3-D) model of a dental arch. At block 320, processing logic generates a plurality of perspective view images of the 3-D model. At block 330, processing logic compares the image of the dental arch to the plurality of perspective view images to identify a perspective view image for which the model in the perspective view image most closely matches the dental arch in the image. The image data may then be registered to the 3-D model using the identified perspective view image; the image processing apparatus including an acquisition unit that acquires the three-dimensional data from the three-dimensional scanner (e.g. system includes a computing device within which a set of instructions is executed for causing the machine to: acquire three-dimensional (3D) data of dentition (i.e. teeth, dental, etc.), such as acquired three dimensional data, based on an intraoral (i.e. oral cavity, inside mouth, etc.) scan of a patient's upper and/or lower dental arches, by using an intraoral scanner (i.e. the image processing apparatus including an acquisition unit that acquires the three-dimensional data from the three-dimensional scanner), including 
a generator that generates image data of a plurality of images different in point of view toward the dentition based on the three-dimensional data acquired by the acquisition unit (e.g. system digitally constructs (i.e. generates, creates, etc.) multiple images of the three dimensional data from different perspectives (i.e. generate image data of a plurality of images different in point of view), including three dimensional data generated based on an intraoral scan of the patient's upper and/or lower dental arches, by using an intraoral scanner positioned in the patient's oral cavity and pointed toward an area on the dental arch where a dental procedure is being performed (i.e. generates image data of a plurality of images different in point of view toward the dentition based on the three-dimensional data acquired), including positioning the intraoral scanner to take images of a tooth, as indicated above, for example), and 
an output unit that outputs the image data generated by the generator to the display, the display showing the plurality of images based on the image data output from output unit (e.g. output (i.e. display, present, etc.) the image data generated by the system, including three dimensional data generated based on an intraoral scan of the patient, by using augmented reality (AR) display 150, including an AR display for the intraoral scanner 180, which includes an image sensor, and the image sensor generates intraoral images of a patient and transmits those intraoral images to computing device 105, which then displays the intraoral images or a representation of the dental arch of the patient generated from the intraoral images, such as a virtual 3D model of a dental site of the patient, by using one or more output devices, such a 

Regarding claim 22, claim 21 is incorporated and Kopelman discloses the system, wherein the display can switch between a first representation state in which the plurality of images and another content are shown and a second representation state in which only the plurality of mages are shown (Par. [0042-52]: methods and apparatuses for providing augmented reality (AR) enhancements to dentists, orthodontists, dental hygienists, or other dental practitioners. Also described is an intraoral scanner that includes an AR display. An AR system (also referred to herein as an AR device) may provide real-time information to a dental practitioner based on an analysis of the mouth and/or dental arch of a patient as viewed through an AR display. For example, the AR system may provide information about a dental arch based on images captured of the patient by the AR system… the AR system may analyze an image or stream of images of a patient's oral cavity and dental arch and determine an area of interest present in the image data… The areas of interest may be determined based on processing an image of a dental arch or tooth taken by the AR system using one or more dental condition profiles in a data store… the AR system may analyze an image of a tooth, multiple teeth, or a dental arch using dental condition profiles generated using machine learning techniques and training data of previous images of teeth… After the AR system determines one or more areas of interest, the AR display may then display real world data to a dental practitioner along with a visual overlay highlighting the areas of interest to the dental practitioner… the AR system may also enhance a live view of the patient, such as by providing light enhancements that improve viewing of the patient or providing a zoomed in image of a portion of a patient's mouth… the AR system may superimpose an occlusion map onto the patient's teeth in a display of the AR system. The AR system may also update a superimposed occlusion map if it changes while a dental practitioner is performing a dental procedure. An AR system may also provide feedback based on other information or analysis performed on images or other data received about a patient… an intraoral scanner uses an AR display as a primary or secondary display for controlling an intraoral scanning procedure. The AR display may be worn by a dental practitioner that uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch. The AR display may provide a two -dimensional (2-D) or three-dimensional (3-D) menu of options for controlling the intraoral scan procedure. Additionally, the AR display may be used to provide a zoomed in view of a region of the dental arch being scanned. Additionally, the AR display may be used to provide a virtual overlay of a virtual 3-D model of the dental arch based on images generated by the intraoral scanner during an intraoral scan procedure… During an intraoral scan procedure (also referred to as a scan session), a user (e.g., a dental practitioner) of an intraoral scanner may generate multiple different images (also referred to as scans or medical images) of a dental site, model of a dental site, or other object. The images may be discrete images (e.g., point-and-shoot images) or frames from a video (e.g., a continuous scan)… An AR system is a device that enables a live direct or indirect view of a physical, real-world environment and that augments the view of the physical real-world environment by computer generated sensory input such as sound, video, or graphics. An AR system may include an AR display that includes glasses or other lenses that have one or more cameras attached to capture images of a patient. The AR display may also have a projector that projects images onto the glasses or lenses to provide a visual overlay to a dental practitioner. The visual overlay is superimposed over the real world image that the dental practitioner sees through the glasses or lenses. Some embodiments herein are described with reference to an AR display that is worn by a dental practitioner, such as AR glasses, AR goggles, or an AR headset. While some embodiments described herein are discussed with reference to a worn AR display, it should be understood that embodiments also apply to AR system that use other types of displays. For example, embodiments may apply to a computing device having a screen showing live images captured of a patient and overlay information to enhance the experience of the dental practitioner viewing the screen; Par. [0057-66]: AR display 150 may include lenses through which a wearer (e.g., a dental practitioner) may see a physical, real-world environment (e.g., a patient's oral cavity) and a projector for projecting visual elements onto the lenses… The AR display 150 may therefore overlay information for a dental practitioner onto the lenses in a position in the field of view of the practitioner that corresponds to a location of an identified area of interest… The AR display 150 may also use images provided from image capture device 160 to determine where to display information to the dental practitioner… As a dental practitioner wearing the AR display 150 views a patient, image capture device 160 may generate a stream of images that show the patient from the dental practitioner's point of view. The image capture device may be or include a charge-coupled device (CCD) sensor and/or a complementary metal-oxide semiconductor (CMOS) sensor. The image capture device 160 may provide images or video to the computing device 105 for processing. For example, the image capture device 160 may provide images to the computing device 105 that the computing device analyzes to determine areas of interest on a dental arch or otherwise in an oral cavity viewed by a dental practitioner… the images captured by image capture device 160 may be stored in data store 110… The image capture device 160 may transmit the discrete images or video to the computing device 105. Computing device 105 may store the image data 135 in data store 110… the image capture device 160 provides two-dimensional data… the image capture device 160 may provide three-dimensional data or stereoscopic image data that may be processed to produce three-dimensional data… the computing device 105 may use the stereoscopic image data to identify a three dimensional location of a tooth in the field of view of the image capture device 160… AR processing module 108 includes one or more area of interest (AOI) identifying modules 115, an AR display module 118, and a treatment control module 120. Alternatively, the operations of one or more of the AOI identifying modules 115, AR display module 118, and/or treatment control module 125 may be combined into a single module and/or divided into multiple modules… AOI identifying modules 115 are responsible for identifying areas of interest (AOIs) from image data 135 received from image capture device 160. The image data may be images of a patient's oral cavity viewed by a dental practitioner wearing the AR display 150. The AOI identifying modules 115 may also identify AOIs from reference data 138, which may include patient history, virtual 3D models generated from intraoral scan data, or other patient data… AR display module 118 is responsible for determining how to present and/or call out the identified areas of interest on the AR display 150. AR display module 118 may provide indications or indicators highlighting identified AOIs… For instance, the AR display module 118 may determine from the position of the AOI in the image data 135 a corresponding position to project an indicator or indication on the AR display 150; wherein the display can switch between a first representation state in which the plurality of images and another content are shown and a second representation state in which only the plurality of mages are shown (e.g. output the image data generated by the system, including three dimensional data generated based on an intraoral scan of the patient, by using augmented reality (AR) display 150 (i.e. first, second… Nth representation state in which only the plurality of mages are shown), including an AR display for the intraoral scanner 180, and additionally, AR display is used to provide a virtual overlay of a virtual 3-D model of the dental arch based on images generated by the intraoral scanner during an intraoral scan procedure (i.e. a first, second… Nth representation state in which the plurality of images and another content are shown), in which AR system analyzes an image or stream of images of a patient's oral cavity and dental arch and determines an area of interest present in the 

Regarding claim 24, claim 21 is incorporated and Kopelman discloses the system, wherein the display can switch between a low-magnification representation state in which the plurality of images are shown at a prescribed magnification and a high-magnification representation state in which the plurality of images are shown at a magnification higher than the prescribed magnification (Par. [0048-50]: an intraoral scanner uses an AR display as a primary or secondary display for controlling an intraoral scanning procedure… a dental practitioner that uses the intraoral scanner to image a patient's dental arch and generate a virtual three-dimensional model of that dental arch. The AR display may provide a two -dimensional (2-D) or three-dimensional (3-D) menu of options for controlling the intraoral scan procedure. Additionally, the AR display may be used to provide a zoomed in view of a region of the dental arch being scanned… During an intraoral scan procedure (also referred to as a scan session), a user (e.g., a dental practitioner) of an intraoral scanner may generate multiple different images (also referred to as scans or medical images) of a dental site, model of a dental site, or other object. The images may be discrete images (e.g., point-and-shoot images) or frames from a video (e.g., a continuous scan)… enable a user to perform operations (such as to control or navigate a user interface and/or to manipulate intraoral images or a representation generated from intraoral images) while still engaged with a patient that in previous systems could only be performed by disengaging from the patient and interacting with a computing device running an intraoral scan application; Par. [0084]: in the image processing mode, a user may view the virtual 3D model in detail to determine if it is acceptable. Intraoral scan application 109 may invoke AR display module 118 to cause AR display module 118 to generate a virtual overlay that includes the virtual 3D model, which may be sent to the AR display 150. The image processing mode allows the dental practitioner to view the scans in detail at various angles by rotating, moving, zooming in or out, etc. of the virtual 3D model. The dental practitioner may make a determination whether the quality of the scans are adequate, or whether particular segments or portions of segments should be rescanned. The dental practitioner may also navigate back to the scan mode to perform additional scans; wherein the display can switch between a low-magnification representation state in which the plurality of images are shown at a prescribed magnification and a high-magnification (i.e. increase, zoom, enlarge, etc.) representation state in which the plurality of images are shown at a magnification higher than the prescribed magnification (e.g. output the image data generated, including displaying intraoral images or a representation of the dental arch of the patient generated from the intraoral images, such as a virtual 3D model of a dental site of the patient, in which a user interacts with the display of virtual 3-D model to zoom in (i.e. a high-magnification representation state in which the plurality of images are shown at a magnification higher than the prescribed magnification) or out (i.e. a low-magnification representation state) on the virtual 3-D model in the dental practitioner's 

Regarding claim 26, is a corresponding method claim rejected as applied to the apparatus claim 1 above.

Regarding claim 27, is a corresponding computer readable medium claim rejected as applied to the apparatus claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman, in view of Jordan et al. (U.S. Patent Publication No. 2008/0057466 A1), hereafter referred to as Jordan.

claim 6, claim 2 is incorporated and Kopelman discloses the apparatus (Figs. 1A and 30; Par. [0054-55]: FIG. 1A illustrates one embodiment of an AR system 100 for providing augmented reality enhancements to a dental practitioner… the AR system 100 includes a computing device 105, an AR display 150, an image capture device 160, and a data store 110… Computing device 105 may include a processing device, memory, secondary storage, one or more input devices (e.g., such as a keyboard, mouse… one or more output devices (e.g., a display, a printer, etc.), and/or other hardware components; Par. [0282]: FIG. 30 illustrates a diagrammatic representation of a machine in the example form of a computing device 3000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed… the computer device 3000 corresponds to computing devices 105 of FIG. 1), but fails to teach the following as further recited in claim 6. 
However, Jordan teaches wherein when the image data includes image data of an incisor, the first image is an image from a point of view toward an incisal edge and the second image is an image from a point of view toward a side surface (Par. [0052-53]: captures such information as digital data in the dental articulation model 11 and presents such information to the user, e.g., orthodontist, in displayed three-dimensional image(s), two dimensional view(s), and/or two dimensional projection(s)… the dental articulation model 11 can be used to present images of the patient's upper and lower dental images, or portions thereof to the user by dental articulation user program 20. For example, the user program 20 can be used to manipulate the displayed articulation model in any manner as would be known to one skilled in the art, and further as specifically described herein. For example, the user program 20 may include routines for performing measurements with reference to the model, routines for manipulation of the orientation of the model as a whole (e.g., the perspective view of all displayed elements being moved in space together), routines for rotating the lower dental arch image relative to a fixed upper dental arch image about a reference hinge axis, routines for movement of the upper dental arch image relative to the reference hinge axis or the lower dental arch image, routines for translational movement of one of the dental arch images as allowed by the condylar geometry of the patient, or routines for detecting virtual contact of one dental arch image with respect to another; Par. [0127-143]: a digital representation of the dental arch models including the alignment feature created in each of the upper and lower dental arches is generated … capturing the spatial coordinates (x, y, z) of at least three identifiable nonlinear points in each of the upper and lower dental arches of the patient (e.g., incisor cusp tip, pits on left and right second molars, etc.). For example, such spatial coordinates may be obtained using a digitizer from Immersion Corp. sold under the trade designation of Microscribe-3DX digitizer and which is equipped with a stylus tip. The spatial coordinates can be captured directly from the patient… axis data (block 18) includes taking at least a lateral cephalometric x-ray of the patient. The lateral x-ray is taken perpendicular to the condyle axis. The center of the condyle, i.e. the condyle axis, is located on the x-ray. Two identifiable points, i.e., landmarks (e.g., incisor cusp tip, distal surface of the second molar, etc.), on the upper or lower arches are located on the x-ray which have corresponding points that can also be identified on a buccal view of the upper and lower arch images provided by the digital data representative of the upper and lower dental arches of the patient (block 14). The x, y coordinates of the two identifiable points are then measured relative to the center of the condyle, i.e., condyle axis, and provided as the hinge axis data to be used by the dental model creation program 10… With the digital data representative of the upper and lower dental arches provided to the model creation program 10 along with the hinge axis data, i.e., the x, y coordinates of the identifiable points, the hinge axis attachment routines 24 are performed as follows. The digital data representative of the upper and lower dental arches is manipulated such that the upper and lower dental arch images represented by the digital data are represented in a buccal view… As shown in FIG. 9, provision of hinge axis data (block 18) includes capturing the spatial coordinates (x, y, z) of at least three identifiable nonlinear points (e.g., incisor cusp tip, pits on left and right second molars, etc.) on the upper or lower dental arches of the patient… the positions of at least three identifiable cusp tips are measured on the bite fork such as by a three dimensional digitizer. The cusp tip coordinate positions, the measurements noted from the measurement scale sections, and the known dimensions of the facebow apparatus 100 provide the hinge axis data for attachment of a reference hinge axis to the aligned dental arches… With the digital data representative of the upper and lower dental arches provided to the model creation program 10 along with the generated hinge axis data as shown in FIG. 9 (e.g., facebow data), the hinge axis attachment routines 24 are performed as follows. The digital data representative of the upper and lower dental arches is manipulated such that the upper and lower dental arch images represented by the digital data are represented in a view corresponding to the x, y, and z coordinates of the identifiable positions of the dental arches (e.g., the at least three identifiable cusp tips). Thereafter, the reference hinge axis is constructed using the captured x, y, and z coordinates determined… the alignment routines may be initiated by a user selecting for display an upper and lower dental image. Thereafter, the alignment of the upper and lower dental images relative to each other may be performed automatically by the computing system using routines for accomplishing the functionality as described herein. Further, the attachment of the reference hinge axis may be performed automatically upon selection of the applicable hinge axis data to be used for generating the articulation model. For example, with the hinge axis data provided as shown in FIG. 8, the computing system will manipulate the images of the dental arches to a buccal view and then use the x, y coordinates to create the axis, i.e., a line, in the same coordinate system as the manipulated images; wherein when the image data includes image data of an incisor, the first image is an image from a point of view toward an incisal edge and the second image is an image from a point of view toward a side surface (e.g. system generates a digital representation of dental arch models, including the alignment feature created in each of the upper and lower dental arches, which have corresponding points that are identified on a buccal view of the upper and lower arch images provided by the digital data representative of the upper and lower dental arches of a patient (i.e. a point of view toward dental areas), including the x, y coordinates of the two identifiable points 
Kopelman and Jordan are considered to be analogous art because they pertain to dental image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for providing augmented reality enhancements to a dental practitioner (as disclosed by Kopelman) with wherein when the image data includes image data of an incisor, the first image is an image from a point of view toward an incisal edge and the second image is an image from a point of view toward a side surface (as taught by Jordan, Abstract, Par. [0052-53, 127-143]) to provide hinge axis data representative of the spatial orientation of upper and lower dental arches relative to a hinge axis of a patient (Jordan, Abstract, Par. [0020-22]).

Regarding claim 8, claim 2 is incorporated and Kopelman discloses the apparatus (Figs. 1A and 30; Par. [0054-55]: FIG. 1A illustrates one embodiment of an AR system 100 for providing augmented reality enhancements to a dental practitioner… the AR system 100 includes a computing device 105, an AR display 150, an image capture device 160, and a data store 110… Computing device 105 may include a processing device, memory, secondary storage, one or more input devices (e.g., such as a keyboard, mouse… one or more output devices (e.g., a display, a printer, etc.), and/or other hardware components; Par. [0282]: FIG. 30 illustrates a diagrammatic representation of a machine in the example form of a computing device 3000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed… the computer device 3000 corresponds to computing devices 105 of FIG. 1), but fails to teach the following as further recited in claim 8. 
However, Jordan teaches wherein the generator generates the first image data with an initially obtained direction toward the dentition being defined as the first point-of-view direction, and generates the second image data with a direction at a right angle or a substantially right angle [a direction at a right angle or substantially equal to a right angle] with respect to the direction toward the dentition and the first point-of-view direction being defined as the second point-of-view direction (Par. [0052-53]: captures such information as digital data in the dental articulation model 11 and presents such information to the user, e.g., orthodontist, in displayed three-dimensional image(s), two dimensional view(s), and/or two dimensional projection(s)… the dental articulation model 11 can be used to present images of the patient's upper and lower dental images, or portions thereof to the user by dental articulation user program 20. For example, the user program 20 can be used to manipulate the displayed articulation model in any manner as would be known to one skilled in the art, and further as specifically described herein. For example, the user program 20 may include routines for performing measurements with reference to the model, routines for manipulation of the orientation of the model as a whole (e.g., the perspective view of all displayed elements being moved in space together), routines for rotating the lower dental arch image relative to a fixed upper dental arch image about a reference hinge axis, routines for movement of the upper dental arch image relative to the reference hinge axis or the lower dental arch image, routines for translational movement of one of the dental arch images as allowed by the condylar geometry of the patient, or routines for detecting virtual contact of one dental arch image with respect to another; Par. [0132-145]: provision of hinge axis data (block 18) includes taking at least a lateral cephalometric x-ray of the patient. The lateral x-ray is taken perpendicular to the condyle axis. The center of the condyle, i.e. the condyle axis, is located on the x-ray. Two identifiable points, i.e., landmarks (e.g., incisor cusp tip, distal surface of the second molar, etc.), on the upper or lower arches are located on the x-ray which have corresponding points that can also be identified on a buccal view of the upper and lower arch images provided by the digital data representative of the upper and lower dental arches of the patient (block 14). The x, y coordinates of the two identifiable points are then measured relative to the center of the condyle, i.e., condyle axis, and provided as the hinge axis data to be used by the dental model creation program 10… With the digital data representative of the upper and lower dental arches provided to the model creation program 10 along with the hinge axis data, i.e., the x, y coordinates of the identifiable points, the hinge axis attachment routines 24 are performed as follows. The digital data representative of the upper and lower dental arches is manipulated such that the upper and lower dental arch images represented by the digital data are represented in a buccal view corresponding to the laterally taken two-dimensional cephalometric x-ray. Thereafter, the reference hinge axis is constructed in the buccal view and perpendicular thereto using the x,y measurements made for the identifiable points relative to the condyle axis in the x-ray… moving images of the upper and lower dental arches aligned along a plane towards each other until a first contact point is detected, i.e., a pixel of the upper dental arch occupies the same coordinate position as a pixel of the lower dental arch. The images are then moved in one or more directions relative to one another in very small increments (preferably of pixel resolution) into a plurality of positions relative to the first contact point. Corresponding pixels of the upper and lower dental arches, i.e., those lying along a similar coordinate axis, are compared to each other at each of the positions to determine which position provides optimal interdigitation between the upper and lower dental arches based on the distance between the corresponding pixels at the plurality of positions. Thereafter, with the first contact point maintained, one of the upper or lower dental arch images may be rotated about an axis through the first contact point and perpendicular to the alignment plane to attain a second point of contact between the upper and lower dental arch images in a region of the dental model symmetrically opposed to the region in which the first contact point resides; wherein the generator generates the first image data with an initially obtained direction toward the dentition being defined as the first point-of-view direction, and generates the second image data with a direction at a right angle (i.e. perpendicular) or substantially 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kopelman, in view of OHTAKE et al. (U.S. Patent Publication No. 2018/0206959 A1), hereafter referred to as OHTAKE.

Regarding claim 11, claim 1 is incorporated and Kopelman discloses the apparatus (Figs. 1A and 30; Par. [0054-55]: FIG. 1A illustrates one embodiment of an AR system 100 for providing augmented reality enhancements to a dental practitioner… the AR system 100 includes a computing device 105, an AR display 150, an image capture device 160, and a data store 110… Computing device 105 may include a processing device, memory, secondary storage, one or more input devices (e.g., such as a keyboard, mouse… one or more output devices (e.g., a display, a printer, etc.), and/or other hardware components; Par. [0282]: FIG. 30 illustrates a diagrammatic representation of a machine in the example form of a computing device 3000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed… the computer device 3000 corresponds to computing devices 105 of FIG. 1), but fails to teach the following as further recited in claim 11. 
However, OHTAKE teaches wherein the generator generates the image data with a point of view being varied in accordance with a type of a tooth (Par. [0027-35]: jaw image corresponding to scan data acquired by a dental 3D scanner apparatus includes a direction and an inclination according to the scan state, and the direction and the position of the jaw image are modified to a desired direction and position by a user who utilizes the jaw image… a movement rotation information generation computer program that makes it possible to display a jaw image corresponding to scan data acquired by a dental 3D scanner apparatus in a desired direction and at a desired position… FIG. 1A is a view depicting an example of a lower jaw image corresponding to scan data acquired by a dental 3D scanner apparatus, and FIG. 1B is a view depicting an example of the lower jaw image moved and rotated to a reference position… In the movement rotation information generation computer program according to the embodiment, a jaw scan data acquisition unit acquires jaw scan data indicative of a lower jaw image 100… Then, a moving point specification unit specifies coordinates of moving points that are an example of position information of three moving points individually corresponding to at least three types of teeth included in the lower jaw image 100… Then, a reference point acquisition unit acquires three reference points including a first reference point 111 to a third reference point 113 indicative of reference positions of the at least three types of teeth… first reference point 111 to third reference point 113 are stored as positional relationship information, which associates the types of the teeth and the positional relationships with each other, into a storage unit; Par. [0094]: the movement rotation information generation apparatus 1 may make the directions of tooth type images corresponding to the tooth type scan data stored in an electronic archive in an orthodontic clinic or the like if it is applied to tooth type scan data stored in the electronic archive. If the movement rotation information generation apparatus 1 is applied to tooth type scan data stored in the electronic archive, by making the directions of tooth type images stored in the electronic archive coincide with each other, it becomes easy to sort the tooth type scan data and becomes easy to view a tooth type image; wherein the generator generates the image data with a point of view being varied in accordance with a type of a tooth (e.g. movement rotation information generation apparatus makes the directions (i.e. point of views, viewing directions, etc.) of tooth type images corresponding to the tooth type scan data stored in an electronic archive, by associating the types of the teeth and the positional relationships with each other, including corresponding to scan data acquired by a dental 3D scanner apparatus in a desired direction and at a desired position (i.e. generates the image data with a point of view being varied in accordance with a type of a tooth), for example, and the movement rotation information generation is applied to tooth type scan data stored in the electronic archive by making the directions of tooth type images stored in the electronic archive coincide with each other, as indicated above), for example).
Kopelman and OHTAKE are considered to be analogous art because they pertain to dental image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for providing augmented reality enhancements to a dental practitioner (as disclosed by Kopelman) with wherein the generator generates the image data with a point of view being varied in accordance with a type of a tooth (as taught by OHTAKE, Abstract, Par. [0027-35, 94]) to display a jaw image corresponding to scan data acquired by a dental 3D scanner apparatus in a desired direction and at a desired position (Jordan, OHTAKE, Par. [0027-29]).

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman, in view of Sherwood et al. (U.S. Patent Publication No. 2007/0238065 A1), hereafter referred to as Sherwood.

Regarding claim 23, claim 21 is incorporated and Kopelman discloses the system (Figs. 1A and 30; Par. [0054-55]: FIG. 1A illustrates one embodiment of an AR system 100 for providing augmented reality enhancements to a dental practitioner… the AR system 100 includes a computing device 105, an AR display 150, an image capture device 160, and a data store 110… Computing device 105 may include a processing device, memory, secondary storage, one or more input devices (e.g., such as a keyboard, mouse… one or more output devices (e.g., a display, a printer, etc.), and/or other hardware components; Par. [0282]: FIG. 30 illustrates a diagrammatic representation of a machine in the example form of a computing device 3000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed… the computer device 3000 corresponds to computing devices 105 of FIG. 1), but fails to teach the following as further recited in claim 23. 
However, Sherwood teaches wherein the display includes a first display that shows the plurality of images and another content and a second display that shows only the plurality of images (Par. [0254-255]: FIGS. 31-34 are an example user interface displays for providing patient orthodontic condition information in accordance with one embodiment of the present invention. Referring to FIG. 31, the user interface display 3100 includes a first display area 3101 displaying options for the patient to select the image of orthodontic related condition that most resembles the patient's condition. More specifically, in the first display area 3101 the user may select the image that best represents the position of the patient's centrals and laterals. Furthermore, referring again to FIG. 31, a second display area 3102 is provided in the user interface display 3100 which illustrates a plurality of images that permits the user to select the most similar overjet condition. It can be seen that, when the user selects one of the plurality of images from the second display area 3102, the selected image is displayed in a magnified manner in a predefined selection area 3103 of the user interface display 3100… the user may toggle between the plurality of images in the second display area 3102 which in one embodiment changes the corresponding displayed image in the predefined selection area 3103. In one embodiment, toggling between the different images in the second display area 3102 will change or replace the corresponding image in the predefined selection area 3103 substantially in real time; Par. [0317-318]: FIG. 48 is an example user interface for providing real time dynamic representation of orthodontic conditions in accordance with one embodiment of the present invention. As shown, user interface 4800 in one embodiment includes a first display segment 4810 and a second display segment 4820, respectively corresponding to a visual representation of upper and lower teeth position. Within the scope of the present invention, fewer or additional display segments may be provided on the user interface 4800, for example, to display only the upper or the lower teeth position, or alternatively, to display additional views of the user or lower teeth positions… Referring again to FIG. 48, also shown in the user interface 4800 includes a plurality of movement indicators 4811, 4812 corresponding to the first display segment 4810, and a plurality of movement indicators 4821, 4822 corresponding to the second display segment 4820; wherein the display includes a first display that shows the plurality of images and another content and a second display that shows only the plurality of images (e.g. user interface display includes a first display area and a second display area which illustrate a plurality (i.e. a first, second… Nth) of images (i.e. a display that shows only the plurality of images), including a plurality of indicators corresponding to each display (i.e. display that shows the plurality of images and another content), respectively, as indicated above), for example).
Kopelman and Sherwood are considered to be analogous art because they pertain to dental image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for providing augmented reality enhancements to a dental practitioner (as disclosed by Kopelman) with wherein the display includes a first display that shows the plurality of images and another content and a second display that shows only the plurality of images (as taught by Sherwood, Abstract, Par. [0254-255, 317-318]) to characterize a patient's dentition to provide dynamic orthodontic related assessment, diagnosis and/or treatment profiles for patients (Jordan, Sherwood, Par. [0003-10, 184]).

Regarding claim 25, claim 21 is incorporated and Kopelman discloses the system (Figs. 1A and 30; Par. [0054-55]: FIG. 1A illustrates one embodiment of an AR system 100 for providing augmented reality enhancements to a dental practitioner… the AR system 100 includes a computing device 105, an AR display 150, an image capture device 160, and a data store 110… Computing device 105 may include a processing device, memory, secondary storage, one or more input devices (e.g., such as a keyboard, mouse… one or more output devices (e.g., a display, a printer, etc.), and/or other hardware components; Par. [0282]: FIG. 30 illustrates a diagrammatic representation of a machine in the example form of a computing device 3000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed… the computer device 3000 corresponds to computing devices 105 of FIG. 1), but fails to teach the following as further recited in claim 25. 
However, Sherwood teaches, wherein the display includes a first display that shows the plurality of images at a prescribed magnification and a second display that shows the plurality of images at a magnification higher than the prescribed magnification (Par. [0254-259]: FIGS. 31-34 are an example user interface displays for providing patient orthodontic condition information in accordance with one embodiment of the present invention. Referring to FIG. 31, the user interface display 3100 includes a first display area 3101 displaying options for the patient to select the image of orthodontic related condition that most resembles the patient's condition. More specifically, in the first display area 3101 the user may select the image that best represents the position of the patient's centrals and laterals. Furthermore, referring again to FIG. 31, a second display area 3102 is provided in the user interface display 3100 which illustrates a plurality of images that permits the user to select the most similar overjet condition. It can be seen that, when the user selects one of the plurality of images from the second display area 3102, the selected image is displayed in a magnified manner in a predefined selection area 3103 of the user interface display 3100… the user may toggle between the plurality of images in the second display area 3102 which in one embodiment changes the corresponding displayed image in the predefined selection area 3103. In one embodiment, toggling between the different images in the second display area 3102 will change or replace the corresponding image in the predefined selection area 3103 substantially in real time… each user interface display 3200, 3300 include a corresponding predefined selection area 3202, 3302, and 3304, respectively, that provide the magnified view of the selected image in the corresponding user interface display 3200, 3300… user interface displays illustrating image selection and associated enlarged display at a predetermined area of the display in accordance with one embodiment of the present invention. Referring to FIGS. 35A-35C, the modification to the predetermined selection area 3402 in the user interface display 3400 is shown in further detail. That is, as the selection of one of the plurality of images 3401 moves from image 3410, to image 3420 and then to image 3430, the corresponding displayed magnified image in the predetermined selection area 3402 is correspondingly changed to display the selected one of image 3410, image 3420 or image 3430; Par. [0317-318]: FIG. 48 is an example user interface for providing real time dynamic representation of orthodontic conditions in accordance with one embodiment of the present invention. As shown, user interface 4800 in one embodiment includes a first display segment 4810 and a second display segment 4820, respectively corresponding to a visual representation of upper and lower teeth position. Within the scope of the present invention, fewer or additional display segments may be provided on the user interface 4800, for example, to display only the upper or the lower teeth position, or alternatively, to display additional views of the user or lower teeth positions… Referring again to FIG. 48, also shown in the user interface 4800 includes a plurality of movement indicators 4811, 4812 corresponding to the first display segment 4810, and a plurality of movement indicators 4821, 4822 corresponding to the second display segment 4820; wherein the display includes a first display that shows the plurality of images at a prescribed magnification and a second display that shows the plurality of images at a magnification higher than the prescribed magnification (e.g. a first, second… Nth display area is provided in the user interface display, which illustrates a plurality of images that permits the user to select one of the plurality of images from the display area (i.e. display that shows the plurality of images at a prescribed magnification), and the selected image is displayed in a magnified manner in a predefined selection area of the user interface display (i.e. display that shows the plurality of images at a magnification higher than the prescribed magnification), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 23.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/              Primary Examiner, Art Unit 2668